 

[ex10-1_01.jpg]

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”) is entered into as of May 18,
2017 (the “Effective Date”), by and between PMC Holdings, Inc., a Delaware
corporation, and Premier Micronutrient Corporation, a Delaware corporation
(collectively, “PMC” or “Seller”), and New Age Beverages Corporation, a
Washington corporation (“NBEV” or “Buyer”), (Buyer together with Seller
constitute the “Parties” and each individually a “Party”).

 

WHEREAS, Seller wishes to sell to Buyer and Buyer wishes to purchase from
Seller, certain assets of Seller, used in connection with Seller’s business on
the terms and conditions contained herein.

 

WHEREAS, in connection with such sale, the Buyer will assume certain obligations
and liabilities of Seller subject to the terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the covenants, premises, representations and
warranties set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

ARTICLE I.

PURCHASE AND SALE OF ASSETS

 

SECTION 1.1 Sale and Purchase of Purchased Assets.

 

(a) Purchased Assets. Subject to the terms and conditions of this Agreement, at
the Closing, Seller shall sell, convey, assign, transfer and deliver to Buyer,
and Buyer shall purchase, free and clear of all Encumbrances other than
Permitted Encumbrances, all right, title and interest in and to all of Seller’s
Assets, other than the Excluded Assets, to the extent used in, related to, or
necessary for, the operation of the Business as conducted immediately prior to
the Closing, (collectively, the “Purchased Assets”). Without limiting the
generality of the foregoing, the Purchased Assets shall include all of the
following Assets of Seller existing on the Closing Date:

 

(i) all Contracts, including all license and other agreements, contemplated or
entered into (including, but not limited to, any sales of existing products and
planned products or contracts, including contracts with Bergamet and Celvitali)
by Seller prior to the date of this Agreement to the extent that Buyer notifies
Seller in writing not less than five (5) Business Days after the Effective Date
that such Contracts shall be Purchased Assets (collectively, the “Assumed
Contracts”);

 

(ii) all inventory (including raw materials, supplies, containers, labels,
packing and shipping materials, work in process and finished goods across all
product types) (collectively, the “Inventory”);

 

(iii) all systems, tools, equipment, content management systems, databases and
other Tangible Personal Property;

 

1 

 

 

[ex10-1_01.jpg]

 

(iv) all of Seller’s intellectual property (“IP”), including but not limited to
all patents and patents pending listed in Exhibit A, and any contemplated future
IP considered prior to the Effective Date;

 

(v) all studies, both completed and in-progress, clinical trials and any
results, and all cooperative research and development agreements;

 

(vi) all web domains, trademarks, brand names, and other archived digital
assets;

 

(vii) copies of all books and records including, but not limited to, books of
account, financial and accounting records (including all records related to
accounts receivable, general ledgers, purchasing, billing and payment), Tax
Returns and Tax records, correspondence with Governmental Authorities, sales,
marketing, promotional and advertising materials and records, strategic plans,
files relating to Seller’s IP and all other documentation, forms, records
(including support records and audit records), procedures, policy documents,
manuals, customer materials, system specifications, scripts, logs, databases and
other materials of any kind, whether in print or electronic form, but excluding
the books and records related exclusively to the Excluded Assets and the
Excluded Liabilities;

 

(viii) all customer lists, user lists, goodwill and other intangible Assets;

 

(ix) all membership interests, stock or other securities in any joint ventures
or other subsidiaries, security deposits, refunds, deposits and prepaid expenses
of the Seller and all vendor rebate accounts and prospective rebates, whether
soft dollar or hard dollar (other than those constituting Excluded Assets);

 

(x) all accounts receivable (other than those constituting Excluded Assets); and

 

(xi) all prepaid expenses.

 

SECTION 1.2 Excluded Assets. Notwithstanding any other provision of this
Agreement to the contrary, the following Assets of Seller existing on the
Closing Date (collectively, the “Excluded Assets”) are not part of the sale and
purchase contemplated hereunder, are excluded from the Purchased Assets and
shall remain the property of Seller after the Closing:

 

(i) all minute books, seals, equity record books and equity transfer records of
Seller and the books and records of Seller;

 

(ii) all personnel records and other records that Seller is required by Legal
Requirement to retain in its possession;

 

(iii) all rights and interests under or in connection with, and any assets of,
any of the Employee Plans maintained by Seller solely for the benefit of its
employees and any related trusts or funding vehicles;

 

2 

 

 

[ex10-1_01.jpg]

 

(iv) all rights of Seller under this Agreement and the other Transaction
Documents, including with respect to the NBEV Shares;

 

(v) all rights, claims, and causes of action against third parties existing as
of the Closing;

 

(vi) all rights and claims under or with respect to Seller’s insurance policies;

 

(vii) all cash and cash equivalents;

 

(viii) all rights and obligations of Seller (including accounts receivables
thereunder) under that certain Settlement Agreement between Seller and Engage
Global, Inc.

 

SECTION 1.3 Liabilities Assumed by Buyer. Upon the terms and subject to the
conditions of this Agreement, at the Closing, the Buyer will effective as of the
Closing, assume and agree to duly and timely pay, perform and discharge the
following liabilities (collectively, the “Assumed Liabilities”):

 

(i) the accounts payable of the Seller;

 

(ii) accrued liabilities of the Seller; including the loan with Dr’s Haase and
Erlich;

 

(iii) obligations of the Seller with respect to any Purchased Asset, including
any Contracts and Assumed Contracts; and

 

(iv) all categories of liabilities set forth on the Balance Sheet other than
Excluded Liabilities.

 

SECTION 1.4 Excluded Liabilities. Notwithstanding any provision of the
Transaction Documents to the contrary, the Buyer will not accept, acquire,
assume or become liable to pay, perform or discharge, and the Assumed
Liabilities will not include, the following liabilities (the “Excluded
Liabilities”):

 

(i) all Liabilities for Taxes of Seller, other than as set forth in Section
1.3(iv) above;

 

(ii) all Liabilities of Seller under Environmental Laws;

 

(iii) all Liabilities of Seller and the ERISA Affiliates arising under, or with
respect to, the Employee Plans;

 

(iv) all Liabilities with respect to any current or former employee, director,
member, manager, stockholder, partner, agent or independent contractor of
Seller, other than as set forth in Section 1.3(ii) and (iv) above;

 

3 

 

 

[ex10-1_01.jpg]

 

(v) all Liabilities arising out of, or relating to, any conduct or alleged
conduct of any employee or independent contractor of Seller;

 

(vi) all Liabilities arising out of, or relating to, any Proceeding pending as
of the Closing Date or any Proceeding commenced after the Closing Date to the
extent arising out of, or relating to, any act or omission of Seller or any
event, circumstance, condition, breach or default occurring on or prior to the
Closing Date (other than those relating to any Purchased Assets);

 

(vii) all Liabilities arising out of, or resulting from, Seller’s compliance or
noncompliance with any Legal Requirement or Order occurring on or prior to the
Closing Date;

 

(viii) all Liabilities of Seller to Seller’s stockholders or any Affiliate of
any of Seller’s stockholders, originating prior to Closing, or originating prior
to or after Closing due to any acts or omissions of Seller;

 

(ix) all Liabilities relating to, or resulting from, Seller’s IP to the extent
arising on or prior to the Closing Date;

 

(x) all Liabilities (the “First Bank Loan”) owed to First Bank in Nashville
(“First Bank”), which Liabilities will be satisfied and released as part of the
Closing of this Agreement, in accordance with the provisions of Section 2.1(a)
below; and

 

(xi) all Liabilities based upon Seller’s acts or omissions occurring after the
Closing Date (other than those relating to the Buyer’s ownership of the
Purchased Assets).

 

SECTION 1.5 Contracts. Notwithstanding anything to the contrary in this
Agreement, this Agreement shall not constitute an agreement to assign or
transfer any Assumed Contract if such assignment or transfer, or an attempt to
make such an assignment or transfer, without the consent of a third party would
constitute a material breach or violation thereof or affect adversely the rights
of Buyer or Seller thereunder. To the extent that prior to the Closing Seller
has not obtained any Consent required to assign or transfer any Assumed Contract
to Buyer, Seller shall use commercially reasonable efforts to obtain such
Consent as promptly as practicable thereafter. Until such Consent is obtained,
Seller shall cooperate and shall cause its representatives to cooperate with
Buyer in any arrangement designed to provide Buyer with the interests, rights
and benefits of Seller under such Assumed Contract at Buyer’s sole cost and
expense. Nothing in this paragraph shall be deemed to constitute an agreement to
exclude from the Purchased Assets any Assets set forth above in Section 1.1;
provided, however, that Buyer shall be responsible for, and shall promptly pay,
(x) all costs and expenses of Seller to establish, implement, monitor, maintain,
execute on, or carry into effect any such arrangement (including any costs and
expenses incurred in connection with enforcing rights under any such Contract),
which Seller shall not incur without Buyer’s prior written consent, and (y) all
payment and other obligations under such Contract (all of which shall
constitute, and shall be deemed to be, Assumed Liabilities hereunder) to the
same extent as if such Contract had been assigned or transferred at Closing. The
obligation of Seller to cooperate with Buyer set forth in this Section 1.5 shall
not require Seller to incur any expenses, liabilities or obligations or to
provide any financial accommodation or to remain secondarily or contingently
liable for any liabilities or obligations under any applicable Contract.

 

4 

 

 

[ex10-1_01.jpg] 



ARTICLE II.



SALE CONSIDERATION

 

SECTION 2.1 Consideration; Payment. In consideration of the sale to Buyer of the
Purchased Assets, and for each other right acquired by Buyer under this
Agreement, Buyer shall:

 

(a) at the Closing, issue to Seller, or its designees set forth on a notice
delivered before Closing, One Million Two Hundred Thousand (1,200,000)
restricted shares (subject to adjustment as provided below) of Buyer’s common
stock, $0.001 par value per share (the “NBEV Shares”) (for clarification, Two
Hundred Thousand ($200,000) of the NBEV Shares shall be issued at Closing
directly to First Bank in order to satisfy the First Bank Loan in full);

 

(b) assume the Assumed Liabilities.

 

If Buyer effects a stock split, reverse split or similar transaction before the
Closing, the number of NBEV Shares to be issued to Seller or its designees shall
be adjusted accordingly.

 

ARTICLE III.



CLOSING; DELIVERIES

 

SECTION 3.1 Closing. The closing of the transactions (the “Closing”) will take
place at the offices of New Age Beverages Corporation, 1700 East 68th Ave,
Denver, CO 80229 as soon as practicable following the date as of which all of
the conditions to Closing set forth in Article VIII are either satisfied or
waived (other than conditions which, by their nature, are to be satisfied on the
Closing Date), or at such other time, date or place as the Parties may mutually
agree upon in writing. The date on which the Closing occurs is the “Closing
Date”.

 

SECTION 3.2 Closing Deliveries.

 

(a) Seller’s Deliveries to Buyer. At the Closing, Seller will duly execute, if
applicable, and deliver to Buyer:

 

(i) evidence that Seller has, at Seller’s expense and without cost or other
adverse consequence to Buyer, sent all notices, made all filings and obtained
all Consents and Orders required to be sent, made and obtained by Seller in
connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby;

 

(ii) the Bill of Sale, dated the Closing Date, in the form attached hereto as
Exhibit B (the “Bill of Sale”) executed by Seller; the executed counterpart
signature page of Seller to the Assignment and Assumption Agreement, dated the
Closing Date, in the form attached hereto as Exhibit C (the “Assignment and
Assumption Agreement”); and such other bills of sale, assignments, deeds,
certificates of title, documents and other instruments of transfer and
conveyance as may be reasonably requested by Buyer to effect the transactions
contemplated by this Agreement, each in form and substance satisfactory to Buyer
and Seller, dated the Closing Date and duly executed by Seller;

 

5 

 

 

[ex10-1_01.jpg]

 

(iii) a certificate, dated as of the Closing Date and executed by a manager or
executive officer of Seller, certifying as to the fulfillment of the conditions
set forth in Sections 8.1(b) and (c);

 

(iv) a certificate, dated as of the Closing Date and executed by a manager or
secretary of Seller, certifying as to (A) (1) the certificate of formation of
the Seller and (2) certificates of good standing of the Seller of the
jurisdiction of the Seller’s formation certified not later than ten (10) days
prior to the Closing Date by the Secretary of State of such jurisdiction, (B)
resolutions of the managers of the Seller authorizing and approving the
execution, delivery and performance by the Seller of this Agreement and any
other Transaction Documents to which the Seller is a party, and (C) the
incumbency and signatures of the managers and officers of the Seller executing
this Agreement and any Transaction Documents to which the Seller is a party;

 

(v) a noncompetition agreement between Buyer and Seller, in the form attached
hereto as Exhibits D, duly executed by Seller:

 

(vi) any other documents as may be reasonably requested by Buyer to effect the
transactions contemplated by this Agreement.

 

(b) Buyer’s Deliveries. At the Closing, Buyer will duly execute, if applicable,
and deliver to Seller:

 

(i) The restricted NBEV Shares, issued electronically to an account or accounts
in the name of Seller and its designees, including First Bank;

 

(ii) the executed counterpart signature page of Buyer to the Assignment and
Assumption Agreement such other documents and other instruments of assumption as
may be reasonably requested by Seller to effect Buyer’s assumption of the
Assumed Liabilities, each in form and substance satisfactory to Buyer and
Seller, dated the Closing Date and duly executed by Buyer;

 

(iii) a certificate, dated as of the Closing Date and executed by an executive
officer of Buyer, certifying as to the fulfillment of the conditions set forth
in Sections 8.2(b) and (c);

 

(iv) a certificate, dated as of the Closing Date and executed by the secretary
of Buyer, certifying as to (A) (1) the certificate of incorporation and bylaws
of the Buyer and (2) certificates of good standing of the Buyer of the
jurisdiction of the Buyer’s incorporation certified not later than ten (10) days
prior to the Closing Date by the Secretary of State of such jurisdiction, (B)
resolutions of the board of directors of Buyer authorizing and approving the
execution, delivery and performance by the Buyer of this Agreement and any other
Transaction Documents to which the Buyer is a party, and (C) the incumbency and
signatures of the officers of the buyer executing this Agreement and any
Transaction Documents to which the Buyer is a party;

 

(v) such other documents as may be reasonably requested by Seller to effect the
transactions contemplated by this Agreement.

 

6 

 

 

[ex10-1_01.jpg]

 

ARTICLE IV.



REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Except as set forth in Disclosure Schedule, the Seller makes the following
representations and warranties to Buyer, in each case, based on and subject to
Seller’s Knowledge.

 

SECTION 4.1 Authority, Power and Capacity. Seller has all requisite power and
authority to execute and deliver this Agreement and the other Transaction
Documents to which Seller is or will be a party, to perform its obligations
under this Agreement and such other Transaction Documents and to consummate the
transactions contemplated hereby and thereby. This Agreement and the other
Transaction Documents to which Seller is or will be a party have been duly
authorized and when executed and delivered by Seller does or will constitute the
valid and binding agreement of Seller and is enforceable against Seller in
accordance with their respective terms (except as the enforcement of such
obligations may be limited by applicable bankruptcy, insolvency, reorganization,
liquidation, receivership, moratorium and other laws relating to or affecting
the enforcement of creditors’ rights generally and by general principles of
equity, regardless of whether such enforcement is considered in a proceeding in
equity or at law).

 

SECTION 4.2 Conflicts; Consents.

 

(a) The execution and delivery by Seller of this Agreement and the other
Transaction Documents to which Seller is or will be a party does not, and the
consummation of the transactions contemplated hereby and thereby will not,
violate any provision of the Organizational Documents of Seller; result in the
creation of any Encumbrance (other than Permitted Encumbrances) upon the
Purchased Assets, conflict with or result in a breach of, require a Consent,
create an event of default (or event that, with the giving of notice or lapse of
time or both, would constitute an event of default) under, or give any person or
entity the right to terminate, accelerate or modify any obligation or benefit
under, any contract, lease, permit or order to which Seller is a party or by
which Seller or the Purchased Assets are bound or affected.

 

(b) The execution and delivery by Seller of this Agreement and the other
Transaction Documents to which Seller is or will be a party does not, and the
consummation of the transactions contemplated hereby and thereby will not,
result in a violation of, or require the Consent, other action by, or
registration, declaration or filing with or notice to, any Governmental
Authority under any Legal Requirement or Order applicable to Seller or the
Purchased Assets. There is no pending or, to Seller’s Knowledge, threatened
Proceeding against Seller before any court or Governmental Authority, to
restrain or prevent the consummation of the transactions contemplated by this
Agreement or that would reasonably be expected to affect the right of Buyer to
own and control the Purchased Assets or to use those assets in a manner
consistent with Seller’s use of the Purchased Assets as of the Effective Date.

 

SECTION 4.3 Organization and Authority. Both Seller entities are C Corporations,
duly organized, validly existing and in good standing under the laws of the
State of Delaware. Seller does not have any wholly owned subsidiaries (other
than Premier Micronutrient Corporation is a wholly owned subsidiary of PMC
Holdings, Inc.). Seller has all requisite power and authority to own or lease
and operate its properties and assets. True and correct copies of Seller’s
Organizational Documents, including any amendments thereto, have been made
available to Buyer.

 

7 

 

 

[ex10-1_01.jpg]

 

SECTION 4.4 Properties and Assets of Seller. Seller owns or otherwise has the
right to use all of the Purchased Assets. Upon consummation of the transactions,
Buyer will acquire good and marketable title to the Purchased Assets (other than
Purchased Assets to which Seller does not have title), free and clear of all
Encumbrances other than Permitted Encumbrances. The Purchased Assets constitute
all of the assets, properties and rights used or held for use by Seller in
connection with the Business as conducted as of the Effective Date.

 

SECTION 4.5 Balance Sheet. Attached hereto as Exhibit E is a true and correct
copy of the balance sheet of the Seller as of December 31, 2016 (the “Balance
Sheet”). The Balance Sheet (x) is true, complete and correct in all material
respects and (y) was prepared in accordance with GAAP applied on a consistent
basis in accordance with the past practice of Seller. All liabilities of the
Seller as of December 31, 2016, required to be reflected or reserved for by GAAP
are fully reflected or reserved for in the Balance Sheet.

 

SECTION 4.6 Compliance with laws; permits. Seller is not now, and has not since
December 31, 2014, (a) been in material violation of any provision of any Legal
Requirement or Order applicable to Seller or the Purchased Assets, or (b)
directly or indirectly made any payment of funds to any person, or received or
retained any funds from any person in violation of any applicable Legal
Requirement. Seller has (i) all permits required to conduct the Business as
conducted by Seller as of the Effective Date; and (ii) satisfied all material
bonding requirements pertaining to its operations under applicable Legal
Requirements. All such permits may be transferred to Buyer in accordance with
applicable Legal Requirements without violation of or loss of benefits under
such permits, without consent of or notice to any other person, including any
Governmental Authority. Seller is not in material violation of, nor is there a
basis for the revocation or withdrawal of, any permit. Seller has performed all
material obligations expressly set forth in writing in each permit that by their
terms are to be performed on or before the Closing Date.

 

SECTION 4.7 Litigation. There is no Proceeding pending or threatened against or
affecting Seller, the Purchased Assets or the Business, or relating to or
involving the transactions contemplated by this Agreement, and Seller is not
aware of any basis for any of the foregoing. Seller is not in default with
respect to any Order known to or served upon Seller.

 

SECTION 4.8 Tax Matters. Seller has timely filed all Tax Returns required of
Seller under all Legal Requirements to which Seller is subject. Seller has
timely paid all Taxes required by Legal Requirements to be paid by Seller,
whether or not shown on any Tax Return. All such Tax Returns are accurate and
complete in all material respects. No examination or audit of any Tax Return of
Seller is in progress. All deficiencies proposed as a result of any examination
or audit of any Tax Return filed by Seller have been paid or finally settled and
no issue has been raised in any such examination or audit that, by application
of similar principles, reasonably would be expected to result in the assertion
of a deficiency for any other year not so examined or audited. There are no
Encumbrances related to Taxes outstanding against any of the Purchased Assets,
other than for Taxes not yet due and payable.

 

8 

 

 

[ex10-1_01.jpg]

 

SECTION 4.9 Licenses, Permits, Orders and Authorizations. No licenses,
approvals, consents, ratifications, waivers, notices, registrations,
qualifications, designations, filings, franchises, authorizations, security
clearances and other permits of, to, from or with, any Governmental Authority
are required under applicable Legal Requirements to permit Seller to own,
operate, use and maintain its Assets in the manner in they are operated and
maintained and to conduct the Business, in each case as of the Effective Date.

 

SECTION 4.10 Absence of Certain Changes or Events. Seller has conducted its
business only in the ordinary course of business and since December 31, 2016
there has not been any material loss, damage or destruction to, or any material
interruption in the use of any of the Purchased Assets.

 

SECTION 4.11 Affiliated Transactions. No Affiliate of Seller is a party to any
Assumed Contract or has a direct or indirect financial interest in any Assumed
Contract.

 

SECTION 4.12 Contracts. With respect to each Assumed Contract: (i) such Assumed
Contract is legal, valid, binding, enforceable in accordance with its terms and
in full force and effect and, subject to obtaining any required consent, will
continue to be legal, valid, binding, enforceable by Buyer and in full force and
effect on identical terms following the consummation of the transactions
contemplated hereby; (ii) such Assumed Contract is assignable without any
Consent of any Person; (iii) Seller and the other parties to such Assumed
Contract are not in material breach or default and no event has occurred which
with the passage of time or giving of notice would constitute a material breach
or default, or permit termination, modification, or acceleration, under such
Assumed Contract; and (iv) no party has repudiated or waived any provision of
such Assumed Contract in writing.

 

SECTION 4.13 Employee Benefits Plans; ERISA. Neither Seller nor any ERISA
Affiliate maintains or contributes to, or has any obligation to contribute to,
or has any Liability with respect to, any Employee Plan. Seller does not have
any Liability with respect to any Person under Title IV of ERISA. Neither Seller
nor any ERISA Affiliate maintains, contributes to, or has any Liability for any
Employee Plan or any medical, health, life or other welfare benefits for present
or future terminated employees or retirees.

 

SECTION 4.14 Environmental Matters. The operations of Seller are, and have been,
in material compliance with all Environmental Laws.

 

SECTION 4.15 Insurance. Seller has paid or caused to be paid all of the premiums
of all insurance policies (including policies providing property, casualty,
liability, errors and omissions and worker’s compensation coverage and bond and
surety arrangements) to which Seller is a party, a named insured or otherwise
the beneficiary of coverage insurance policy, and has at all times operated the
Business in a manner so as to conform to the applicable provisions of such
insurance policy. Seller has never made any claim under any insurance policy.

 

SECTION 4.16 Employees. Seller is and has been in material compliance with all
Legal Requirements related to employment and employment practices, terms and
conditions of employment and wages and hours, fair employment, safety, worker
compensation, unemployment and social security and with all Contracts relating
to the employment of the employees of Seller. Each of the employees of Seller is
properly classified with respect to employment status for all purposes
including, without limitation, employment, labor and Tax purposes. No current or
former independent contractor of Seller could be deemed to be a misclassified
employee.

 

9 

 

 

[ex10-1_01.jpg]

 

SECTION 4.17 Brokers’ Fees. No broker, finder, investment banker or other Person
is entitled to any brokerage fee, finders’ fee or other commission or payment in
connection with the transactions contemplated by this Agreement based on
arrangements made by Seller or any of its Affiliates.

 

SECTION 4.18 Intellectual Property.

 

(a) Seller exclusively owns all right, title and interest in and to the Seller’s
IP, free and clear of any Encumbrance. Seller is not bound by, and no Seller’s
IP is subject to, any contract, agreement or understanding containing any
covenant or other provision that in any way limits or restricts the ability of
Seller to use, exploit, assert or enforce any Seller’s IP anywhere in the world.
All documents and instruments necessary to perfect the rights of Seller in the
Seller’s IP have been validly executed, delivered, and filed in a timely manner
with the appropriate Governmental Authority.

 

(b) Any license by which Seller has obtained rights in the Seller’s owned or
licensed IP represents the complete agreement and understanding between the
Seller and the other respective party or parties thereto relating to the
Seller’s Licensed or Other IP that is the subject of such agreement, or Seller
has provided Purchaser with access to all agreements and understandings
pertaining to the same.

 

(c) No member, manager, officer or employee of Seller is (i) bound by or
otherwise subject to any contract, agreement or understanding restricting him or
her from performing his or her duties for Seller or (ii) in material breach of
any contract, agreement or understanding with any former employer or other
Person concerning Intellectual Property Rights or confidentiality due to his or
her activities as a member, manager, officer or employee of Seller.

 

(d) Seller has taken all reasonable steps to maintain the confidentiality of all
of its trade secrets and otherwise maintain its rights in Seller’s IP.

 

(e) Since Seller’s inception, Seller has not assigned or otherwise transferred
ownership of, or agreed to assign or otherwise transfer ownership of, any
Intellectual Property Right to any other Person.

 

(f) Each item of Seller’s IP that has been registered with the U.S Patent and
Trademark Office or the U.S. Copyright Office is and at all times has been in
material compliance with all Legal Requirements and all filings, payments, and
all other actions required to be made or taken to maintain such item of Seller’s
IP in full force and effect, including any and all priority rights and foreign
filing rights, have been made by the applicable deadline. No application for a
patent or a copyright, mask work or trademark registration or any other type of
Seller’s IP filed by or on behalf of Seller has been abandoned, allowed to lapse
or rejected.

 

10 

 

 

[ex10-1_01.jpg]

 

(g) No interference, opposition, reissue, reexamination or other Proceeding is
or since the date of Seller’s inception has been pending or, threatened, in
which the scope, validity or enforceability of any Seller’s IP is being, has
been, or would reasonably be expected to be contested or challenged. There is no
basis for a claim that any Seller’s IP is invalid or unenforceable as a result
of patent or copyright misuse or on any other grounds.

 

(h) No Person has infringed, misappropriated or otherwise violated, and no
Person is currently infringing, misappropriating or otherwise violating, any
Seller’s IP. Seller has never infringed (directly, contributorily, by inducement
or otherwise), misappropriated or otherwise violated or made unlawful use of any
right of any other Person. Seller has never received any notice or other
communication (in writing or otherwise) relating to any actual, alleged or
suspected infringement, misappropriation or violation of any intellectual
property rights of another Person. Except pursuant to the licenses under which
Seller has acquired rights in Seller’s Licensed IP, Seller is not bound by any
contract, agreement or understanding to indemnify, defend, hold harmless or
reimburse any other Person with respect to, or otherwise assumed or agreed to
discharge or otherwise take responsibility for, any existing or potential
Intellectual Property infringement, misappropriation or similar claim. No claim
or Proceeding involving any Intellectual Property or Intellectual Property Right
licensed to the Seller is pending or has been threatened.

 

(i) No software governed by a license commonly referred to as an open source,
free software, copyleft or community source code license, including the GNU
General Public License or GNU Lesser General Public License is used in,
incorporated into or integrated or bundled with any Seller’s IP in a manner that
obligates Seller to distribute or disclose the source code developed by Seller
on a royalty free basis.

 

(j) No government funding, facility of a university, college, other educational
institution or research center or funding from third parties was used in the
development of any Seller’s IP, and, no officer, employee or independent
contractor of Seller who was involved in, or who contributed to, the creation or
development of any Seller’s IP, has performed services for the government,
university, college, or other educational institution or research center during
a period of time during which such person was also performing services for
Seller.

 

SECTION 4.19 Accredited Investor. Except as disclosed by Seller to Buyer before
Closing, Seller and each of its designees to whom the NBEV Restricted Shares
will be issued at Closing (i) is an “accredited investor” as defined in
Regulation D promulgated under the Securities Act and (ii) is acquiring the NBEV
Restricted Shares to be issued at Closing without a view to, or for sale in
connection with, a public distribution in violation of the federal securities
laws; provided however, that Seller and each such other Person to whom NBEV
Restricted Shares are issued reserves the right to resell or otherwise dispose
of all or any of such NBEV Restricted Shares pursuant to a registration
statement or exemption under the Securities Act and any state law or
regulations. Seller acknowledges that the NBEV Restricted Shares to be issued
pursuant to this Agreement are subject to Rule 144 regulations and have not been
registered under the Securities Act or any state securities laws, and may not be
sold, offered for sale, pledged, hypothecated or otherwise transferred in the
absence of an effective registration statement under the Securities Act, or
until the holder thereof provides evidence satisfactory to Buyer (which, in the
discretion of Buyer, may include an opinion of counsel acceptable to Buyer) that
such registration is not required and that the proposed transfer may be made
without violation of the Securities Act.

 

11 

 

 

[ex10-1_01.jpg]

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer makes the following representations and warranties to Seller.

 

SECTION 5.1 Authority, Power and Capacity. Buyer has all requisite power and
authority to execute and deliver this Agreement and the other Transaction
Documents to which Buyer is or will be a party, to perform its obligations under
this Agreement and such other Transaction Documents and to consummate the
transactions contemplated hereby and thereby. This Agreement and the other
Transaction Documents to which Buyer is or will be a party have been duly
authorized and when executed and delivered by Buyer does or will constitute the
valid and binding agreement of Buyer and is enforceable against Buyer in
accordance with their respective terms (except as the enforcement of such
obligations may be limited by applicable bankruptcy, insolvency, reorganization,
liquidation, receivership, moratorium and other laws relating to or affecting
the enforcement of creditors’ rights generally and by general principles of
equity, regardless of whether such enforcement is considered in a proceeding in
equity or at law).

 

SECTION 5.2 Conflicts; Consents.

 

(a) The execution and delivery by Buyer of this Agreement and the other
Transaction Documents to which Buyer is or will be a party does not, and the
consummation of the transactions contemplated hereby and thereby will not,
violate any provision of the Organizational Documents of Buyer; result in the
creation of any Encumbrance (other than Permitted Encumbrances) upon any
material asset of Buyer, conflict with or result in a breach of, require a
consent, create an event of default (or event that, with the giving of notice or
lapse of time or both, would constitute an event of default) under, or give any
person or entity the right to terminate, accelerate or modify any obligation or
benefit under, any contract, lease, permit or order to which Buyer is a party or
by which Buyer or its assets are bound or affected.

 

(b) The execution and delivery by Buyer of this Agreement and the other
Transaction Documents to which Buyer is or will be a party does not, and the
consummation of the transactions contemplated hereby and thereby will not,
result in a violation of, or require the Consent, other action by, or
registration, declaration or filing with or notice to, any Governmental
Authority under any Legal Requirement or Order applicable to Buyer or its
business or assets. There is no pending or, to Buyer’s knowledge, threatened
Proceeding against Buyer before any court or Governmental Authority, to restrain
or prevent the consummation of the transactions contemplated by this Agreement.

 

SECTION 5.3 Organization and Authority. Buyer is a corporation, duly organized,
validly existing and in good standing under the laws of the State of Washington.
Buyer has all requisite corporate power and authority to own or lease and
operate its properties and assets True and correct copies of Buyer’s
Organizational Documents, including any amendments thereto, have been made
available to Seller.

 

12 

 

 

[ex10-1_01.jpg]

 

SECTION 5.4 Tax Matters. Buyer has timely filed all Tax Returns required of
Buyer under all Legal Requirements to which Buyer is subject. Buyer has timely
paid all Taxes required by Legal Requirements to be paid by Buyer, whether or
not shown on any Tax Return. All such Tax Returns are accurate and complete in
all material respects. No examination or audit of any Tax Return of Buyer is in
progress. All deficiencies proposed as a result of any examination or audit of
any Tax Return filed by Buyer have been paid or finally settled and no issue has
been raised in any such examination or audit that, by application of similar
principles, reasonably would be expected to result in the assertion of a
deficiency for any other year not so examined or audited. There are no
Encumbrances related to Taxes outstanding against any of Buyer’s assets, other
than for Taxes not yet due and payable.

 

SECTION 5.5 Undisclosed Liabilities. Neither Buyer nor any of its subsidiaries
has any Liability (and there is no basis for any present or future action, suit,
proceeding, hearing, investigation, charge, complaint, claim, or demand against
any of them giving rise to any Liability), except for (i) Liabilities set forth
on the face of Buyer’s balance sheet as December 31, 2016 (rather than in any
notes thereto) included in Buyer’s Annual Report on Form 10-K filed with the
Securities and Exchange Commission (“SEC”) on March 31, 2017 and (ii)
Liabilities that have arisen after December 31, 2016 in the ordinary course of
business (none of which results from, arises out of, relates to, is in the
nature of, or was caused by any breach of contract, breach of warranty, tort,
infringement, or violation of Legal Requirements).

 

SECTION 5.6 SEC Filings. (i) Buyer has filed or furnished, as applicable, on a
timely basis all SEC filings and reports required to be made under applicable
law since April 22, 2014. Each of the SEC Filings, at the time of its filing or
being furnished complied, or if not yet filed or furnished, will comply, in all
material respects with the applicable requirements of the Exchange Act, the
Securities Act and the Sarbanes-Oxley Act, and any rules and regulations
promulgated thereunder applicable to the SEC Filings. As of their respective
dates (or, if amended prior to the date hereof, as of the date of such
amendment), the SEC Filings did not, and any SEC Filings filed with or furnished
to the SEC subsequent to the date hereof will not, contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances in which they were made, not misleading.

 

SECTION 5.7 NBEV Shares. The issuance of the NBEV Restricted Shares by Buyer at
the Closing has been duly authorized and, when issued and delivered by Buyer as
provided in this Agreement, the NBEV Restricted Shares will be validly issued,
fully paid, non-assessable and free of any Encumbrances aside from the normal
Rule 144 restrictions. Assuming the accuracy of the representations and
warranties of Seller set forth in Section 4, the issuance of the NBEV Restricted
Shares at the Closing will be exempt from registration or qualification under
the Securities Act and applicable state securities laws.

 

SECTION 5.8 Brokers’ Fees. No broker, finder, investment banker or other Person
is entitled to any brokerage fee, finders’ fee or other commission or payment in
connection with the transactions contemplated by this Agreement based on
arrangements made by Buyer or any of its Affiliates.

 

13 

 

 

 [ex10-1_01.jpg]

 

SECTION 5.9 Disclosure. No representation or warranty by Buyer in this
Agreement, any other Transaction Document or any Schedule or Exhibit to this
Agreement or any other Transaction Document, nor any statement or certificate
furnished or to be furnished to Seller pursuant to this Agreement, or in
connection with the transactions contemplated this Agreement, contains or will
contain any untrue statement of a material fact, or omits or will omit to state
a material fact necessary to make the statements contained therein not
misleading.

 

SECTION 5.10 Disclosure of Agreements. The agreements and documents described in
the SEC Filings conform in all material respects to the descriptions thereof
contained or incorporated by reference therein, and there are no agreements or
other documents required by the Securities Act to be described in the SEC
Filings, that have not been so described or filed or incorporated by reference.
Each agreement or other instrument (however characterized or described) to which
Buyer is a party or by which it is or may be bound or affected and (i) that is
referred to or incorporated by reference in the SEC Filings, or (ii) is material
to Buyer’s business, has been duly authorized and validly executed by Buyer, is
in full force and effect in all material respects and is enforceable against
Buyer and, to Buyer’s knowledge, the other parties thereto, in accordance with
its terms, except (x) as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights
generally, (y) as enforceability of any indemnification or contribution
provision may be limited under the federal and state securities laws, and (z)
that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to the equitable defenses and to the discretion
of the court before which any proceeding therefor may be brought. None of such
agreements or instruments has been assigned by Buyer, and neither Buyer nor, to
Buyer’s knowledge, any other party is in default thereunder and, to Buyer’s
knowledge, no event has occurred that, with the lapse of time or the giving of
notice, or both, would constitute a default thereunder. To the best of Buyer’s
knowledge, performance by Buyer of the material provisions of such agreements or
instruments will not result in a violation of any existing applicable law, rule,
regulation, judgment, order or decree of any governmental agency or court,
domestic or foreign, having jurisdiction over Buyer or any of its assets or
businesses (each, a “Governmental Entity”), including, without limitation, those
relating to environmental laws and regulations.

 

SECTION 5.11 Prior Securities Transactions. No securities of Buyer have been
sold by Buyer or by or on behalf of, or for the benefit of, any person or
persons controlling, controlled by or under common control with Buyer, except as
disclosed in the SEC Filings.

 

SECTION 5.12 Recent Securities Transactions, etc. Subsequent to the respective
dates as of which information is given in the SEC Filings, and except as may
otherwise be indicated or contemplated herein, Buyer has not: (i) issued any
securities or incurred any liability or obligation, direct or contingent, for
borrowed money; or (ii) declared or paid any dividend or made any other
distribution on or in respect to its capital stock.

 

14 

 

 

[ex10-1_01.jpg]

 

SECTION 5.13 Financial Statements, etc. The financial statements, including the
notes thereto and supporting schedules included or incorporated by reference in
the SEC Filings, fairly present the financial position and the results of
operations of Buyer at the dates and for the periods to which they apply; and
such financial statements have been prepared in conformity with U.S. generally
accepted accounting principles (“GAAP”), consistently applied throughout the
periods involved (provided that unaudited interim financial statements are
subject to year-end audit adjustments that are not expected to be material in
the aggregate and do not contain all footnotes required by GAAP); and the
supporting schedules included in the Registration Statement present fairly the
information required to be stated therein. The pro forma and pro forma as
adjusted financial information and the related notes, if any, included or
incorporated by reference in the SEC Filings have been properly compiled and
prepared in accordance with the applicable requirements of the Securities Act
and the Exchange Act and present fairly the information shown therein, and the
assumptions used in the preparation thereof are reasonable and the adjustments
used therein are appropriate to give effect to the transactions and
circumstances referred to therein. Each of the SEC Filings discloses all
material off-balance sheet transactions, arrangements, obligations (including
contingent obligations), and other relationships of Buyer with unconsolidated
entities or other persons that may have a material current or future effect on
Buyer’s financial condition, changes in financial condition, results of
operations, liquidity, capital expenditures, capital resources, or significant
components of revenues or expenses. Except as disclosed in the SEC Filings, (a)
neither Buyer nor any of its direct and indirect subsidiaries, including each
entity disclosed or described in the SEC Filings as being a subsidiary of Buyer
(each, a “Subsidiary” and, collectively, the “Subsidiaries”), has incurred any
material liabilities or obligations, direct or contingent, or entered into any
material transactions other than in the ordinary course of business, (b) Buyer
has not declared or paid any dividends or made any distribution of any kind with
respect to its capital stock, (c) there has not been any change in the capital
stock of Buyer or any of its Subsidiaries, or, other than in the course of
business, any grants under any stock compensation plan, and (d) there has not
been any material adverse change in Buyer’s long-term or short-term debt.

 

SECTION 5.14 Outstanding Securities. All issued and outstanding securities of
Buyer issued prior to the transactions contemplated by this Agreement have been
duly authorized and validly issued and are fully paid and non-assessable; the
holders thereof have no rights of rescission with respect thereto, and are not
subject to personal liability by reason of being such holders; and none of such
securities were issued in violation of the preemptive rights of any holders of
any security of Buyer or similar contractual rights granted by Buyer.

 

SECTION 5.15 Registration Rights of Third Parties. Except as set forth in the
SEC Filings, no holders of any securities of Buyer or any rights exercisable for
or convertible or exchangeable into securities of Buyer have the right to
require Buyer to register any such securities of Buyer under the Securities Act
or to include any such securities in a registration statement to be filed by
Buyer.

 

SECTION 5.16 No Defaults; Violations. No material default exists in the due
performance and observance of any term, covenant or condition of any material
license, contract, indenture, mortgage, deed of trust, note, loan or credit
agreement, or any other agreement or instrument evidencing an obligation for
borrowed money, or any other material agreement or instrument to which Buyer is
a party or by which Buyer may be bound or to which any of the properties or
assets of Buyer is subject. Buyer is not in violation of any term or provision
of its charter or by-laws, or in violation of any franchise, license, permit,
applicable law, rule, regulation, judgment or decree of any Governmental Entity.

 

15 

 

 

[ex10-1_01.jpg]

 

SECTION 5.17 Conduct of Business. Except as described in the SEC Filings, Buyer
has all requisite corporate power and authority, and has all necessary
authorizations, approvals, orders, licenses, certificates and permits of and
from all governmental regulatory officials and bodies that it needs as of the
date hereof to conduct its business purpose.

 

SECTION 5.18 Litigation; Governmental Proceedings. There is no action, suit,
proceeding, inquiry, arbitration, investigation, litigation or governmental
proceeding pending or, to Buyer’s knowledge, threatened against, or involving
Buyer or, to Buyer’s knowledge, any executive officer or director which has not
been disclosed in the SEC Filings.

 

SECTION 5.19 Insurance. Buyer carries or is entitled to the benefits of
insurance, with reputable insurers, in such amounts and covering such risks
which Buyer believes are adequate, and all such insurance is in full force and
effect. Buyer has no reason to believe that it will not be able (i) to renew its
existing insurance coverage as and when such policies expire or (ii) to obtain
comparable coverage from similar institutions as may be necessary or appropriate
to conduct its business as now conducted and at a cost that would not result in
a material adverse change in the financial position or results of operations of
Buyer.

 

SECTION 5.20 Foreign Corrupt Practices Act. None of Buyer and its Subsidiaries
or, to Buyer’s knowledge, any director, officer, agent, employee or affiliate of
Buyer and its Subsidiaries or any other person acting on behalf of Buyer and its
Subsidiaries, has, directly or indirectly, given or agreed to give any money,
gift or similar benefit (other than legal price concessions to customers in the
ordinary course of business) to any customer, supplier, employee or agent of a
customer or supplier, or official or employee of any governmental agency or
instrumentality of any government (domestic or foreign) or any political party
or candidate for office (domestic or foreign) or other person who was, is, or
may be in a position to help or hinder the business of Buyer (or assist it in
connection with any actual or proposed transaction) that (i) might subject Buyer
to any damage or penalty in any civil, criminal or governmental litigation or
proceeding, (ii) if not given in the past, might have had a material adverse
change in the financial position or results of operations of Buyer or (iii) if
not continued in the future, might adversely affect the assets, business,
operations or prospects of Buyer. Buyer has taken reasonable steps to ensure
that its accounting controls and procedures are sufficient to cause Buyer to
comply in all material respects with the Foreign Corrupt Practices Act of 1977,
as amended.

 

SECTION 5.21 Compliance with OFAC. None of Buyer and its Subsidiaries or, to
Buyer’s knowledge, any director, officer, agent, employee or affiliate of Buyer
and its Subsidiaries or any other person acting on behalf of Buyer and its
Subsidiaries, is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”), and Buyer will not, directly or indirectly, use the proceeds of the
Offering hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.

 

16 

 

 

[ex10-1_01.jpg]

 

SECTION 5.22 Related Party Transactions. There are no business relationships or
related party transactions involving Buyer or any other person required to be
described or incorporated by reference in the SEC Filings that have not been
described or incorporated by reference as required.

 

SECTION 5.23 Sarbanes-Oxley Compliance.

 

(a) Disclosure Controls. Buyer has developed and currently maintains disclosure
controls and procedures that comply with Rule 13a-15 or 15d-15 under the
Exchange Act, and such controls and procedures are effective to ensure that all
material information concerning Buyer will be made known on a timely basis to
the individuals responsible for the preparation of Buyer’s Exchange Act filings
and other public disclosure documents.

 

(b) Compliance. Buyer is in material compliance with the provisions of the
Sarbanes-Oxley Act applicable to it, and has implemented or will implement such
programs and taken reasonable steps to ensure Buyer’s future compliance (not
later than the relevant statutory and regulatory deadlines therefor) with all of
the material provisions of the Sarbanes-Oxley Act.

 

SECTION 5.24 Accounting Controls. Buyer and its Subsidiaries maintain systems of
“internal control over financial reporting” (as defined under Rules 13a-15 and
15d-15 under the Exchange Act) that comply with the requirements of the Exchange
Act and have been designed by, or under the supervision of, their respective
principal executive and principal financial officers, or persons performing
similar functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP, including, but not limited to, internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as disclosed in the SEC Filings, Buyer is not aware of any material
weaknesses in its internal controls. Buyer’s auditors and the Audit Committee of
the Board of Directors of Buyer have been advised of: (i) all significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting which are known to Buyer’s management and that
have adversely affected or are reasonably likely to adversely affect Buyer’
ability to record, process, summarize and report financial information; and (ii)
any fraud known to Buyer’s management, whether or not material, that involves
management or other employees who have a significant role in Buyer’s internal
controls over financial reporting.

 

SECTION 5.25 No Labor Disputes. No labor dispute with the employees of Buyer or
any of its Subsidiaries exists or, to the knowledge of Buyer, is imminent.

 

SECTION 5.26 Confidentiality and Non-Competitions. To Buyer’s knowledge, no
director, officer, key employee or consultant of Buyer is subject to any
confidentiality, non-disclosure, non-competition agreement or non-solicitation
agreement with any employer or prior employer that could materially affect his
ability to be and act in his respective capacity of Buyer or be expected to
result in a material adverse change in the financial position or results of
operations of Buyer.

 

17 

 

 

[ex10-1_01.jpg]

 

SECTION 5.27 Capitalization. The description of Buyer’s securities and
capitalization set forth under the heading “Description of Securities” in
Buyer’s prospectus dated February 13, 2017 and filed with the SEC on February
14, 2017 is accurate.

 

SECTION 5.28 Subsidiaries. All direct and indirect Subsidiaries of Buyer are
duly organized and in good standing under the laws of the place of organization
or incorporation, and each Subsidiary is in good standing in each jurisdiction
in which its ownership or lease of property or the conduct of business requires
such qualification, except where the failure to qualify would not have a
material adverse effect on the assets, business or operations of Buyer taken as
a whole. Buyer’s ownership and control of each Subsidiary is as described in the
SEC Filings.

 

SECTION 5.29 Intellectual Property Rights. Buyer and each of its Subsidiaries
owns or possesses or has valid rights to use all Intellectual Property and
Intellectual Property Rights necessary for the conduct of the business of Buyer
and its Subsidiaries as currently carried on. To the knowledge of Buyer, no
action or use by Buyer or any of its Subsidiaries necessary for the conduct of
its business as currently carried on will involve or give rise to any
infringement of, or license or similar fees for, any Intellectual Property or
Intellectual Property Rights of others. Neither Buyer nor any of its
Subsidiaries has received any notice alleging any such infringement, fee or
conflict with asserted Intellectual Property or Intellectual Property Rights of
others. Except as would not reasonably be expected to result, individually or in
the aggregate, in a material adverse change in the financial position or results
of operations of Buyer (A) to the knowledge of Buyer, there is no infringement,
misappropriation or violation by third parties of any of the Intellectual
Property or Intellectual Property Rights owned by Buyer; (B) there is no pending
or, to the knowledge of Buyer, threatened action, suit, proceeding or claim by
others challenging the rights of Buyer in or to any such Intellectual Property
or Intellectual Property Rights, and Buyer is unaware of any facts which would
form a reasonable basis for any such claim, that would, individually or in the
aggregate, together with any other claims in this Section 5.29, reasonably be
expected to result in a material adverse change in the financial position or
results of operations of Buyer; (C) the Intellectual Property and Intellectual
Property Rights owned by Buyer and, to the knowledge of Buyer, the Intellectual
Property Rights licensed to Buyer have not been adjudged by a court of competent
jurisdiction invalid or unenforceable, in whole or in part, and there is no
pending or, to Buyer’s knowledge, threatened action, suit, proceeding or claim
by others challenging the validity or scope of any such Intellectual Property or
Intellectual Property Rights, and Buyer is unaware of any facts which would form
a reasonable basis for any such claim that would, individually or in the
aggregate, together with any other claims in this Section 5.29, reasonably be
expected to result in a material adverse change in the financial position or
results of operations of Buyer; (D) there is no pending or, to Buyer’s
knowledge, threatened action, suit, proceeding or claim by others that Buyer
infringes, misappropriates or otherwise violates any Intellectual Property or
Intellectual Property Rights or other proprietary rights of others, Buyer has
not received any written notice of such claim and Buyer is unaware of any other
facts which would form a reasonable basis for any such claim that would,
individually or in the aggregate, together with any other claims in this Section
5.29, reasonably be expected to result in a material adverse change in the
financial position or results of operations of Buyer; and (E) to Buyer’s
knowledge, no employee of Buyer is in or has ever been in violation in any
material respect of any term of any employment contract, patent disclosure
agreement, invention assignment agreement, non-competition agreement,
non-solicitation agreement, nondisclosure agreement or any restrictive covenant
to or with a former employer where the basis of such violation relates to such
employee’s employment with Buyer, or actions undertaken by the employee while
employed with Buyer and could reasonably be expected to result, individually or
in the aggregate, in a material adverse change in the financial position or
results of operations of Buyer. To Buyer’s knowledge, all material technical
information developed by and belonging to Buyer which has not been patented has
been kept confidential. None of the technology employed by Buyer has been
obtained or is being used by Buyer in violation of any contractual obligation
binding on Buyer or, to Buyer’s knowledge, any of its officers, directors or
employees, or otherwise in violation of the rights of any persons.

 

18 

 

 

[ex10-1_01.jpg]

 

SECTION 5.30 ERISA Compliance. Buyer and any “employee benefit plan” (as defined
under ERISA) established or maintained by Buyer or its ERISA Affiliates are in
compliance in all material respects with ERISA. No “reportable event” (as
defined under ERISA) has occurred or is reasonably expected to occur with
respect to any “employee benefit plan” established or maintained by Buyer or any
of its ERISA Affiliates. No “employee benefit plan” established or maintained by
Buyer or any of its ERISA Affiliates, if such “employee benefit plan” were
terminated, would have any “amount of unfunded benefit liabilities” (as defined
under ERISA). Neither Buyer nor any of its ERISA Affiliates has incurred or
reasonably expects to incur any material liability under (i) Title IV of ERISA
with respect to termination of, or withdrawal from, any “employee benefit plan”
or (ii) Sections 412, 4971, 4975 or 4980B of the Code. Each “employee benefit
plan” established or maintained by Buyer or any of its ERISA Affiliates that is
intended to be qualified under Section 401(a) of the Code is so qualified and,
to the knowledge of Buyer, nothing has occurred, whether by action or failure to
act, which would cause the loss of such qualification

 

SECTION 5.31 Compliance with laws; permits. Buyer is not now, and has not since
December 31, 2014, (a) been in material violation of any provision of any Legal
Requirement or Order applicable to Buyer, its assets or its business, or (b)
directly or indirectly made any payment of funds to any person, or received or
retained any funds from any person in violation of any applicable Legal
Requirement. Buyer has (i) all permits required to conduct its business as
conducted by it as of the Effective Date; and (ii) satisfied all material
bonding requirements pertaining to its operations under applicable Legal
Requirements. Buyer is not in material violation of, nor is there a basis for
the revocation or withdrawal of, any permit.

 

SECTION 5.32 Properties and Assets of Buyer. Buyer owns or otherwise has the
right to use all of assets it uses in its business.

 

ARTICLE VI.

COVENANTS

 

SECTION 6.1 Public Announcements; Audit; Disclosure of Acquisition.

 

(a) Neither Seller nor Buyer or any of their respective Affiliates shall issue
or cause the publication of any press release or other public announcement with
respect to this Agreement or the transactions contemplated hereby without prior
consultation with the other Party, except as may be required by applicable Law.
Notwithstanding the foregoing, Buyer and Seller shall cooperate to prepare a
joint press release to be issued on the Closing Date, which press release shall
be mutually acceptable to Buyer and Seller.

 

19 

 

 

[ex10-1_01.jpg]

 

(b) Following the Effective Date, Seller shall use its commercially reasonable
efforts to provide all cooperation reasonably requested by the Buyer in
connection with enabling Buyer to prepare financial statements in compliance
with the requirements of Rule 3-05 of Regulation S-X promulgated under the
Exchange Act and enable Buyer’s accountants to audit such financial statements.

 

(c) Upon completion of the transaction contemplated by this Agreement, Buyer
shall file all necessary forms with all federal and state regulatory agencies to
properly disclose the transaction, which shall include a Form 8-K that includes
the audited financial statements described in Section 6.1(b). Buyer will furnish
a copy of such Form 8-K to Seller for its review and approval (which approval
will not be unreasonably withheld or delayed) at least three days prior to the
due date for filing such Form 8-K. Buyer shall adopt all reasonable comments of
the Seller with respect to such Form 8-K

 

SECTION 6.2 Cooperation.

 

(a) Further Assurances. Each of the Seller and Buyer agrees that in the event
after the Closing Date any further action is necessary or desirable to carry out
the purposes of this Agreement, each such Party will take such further action
(including the execution and delivery of such further instruments and documents)
as the other Party reasonably may request, without payment of further
consideration.

 

(b) Pre-Closing Access to Books and Records. From the date hereof through the
Closing, each Party (the “Subject Party”) shall (a) provide the other Party (the
“Investigating Party”) and its representatives (including legal counsel and
accountants) with reasonable access to such information as the Investigating
Party may from time to time reasonably request with respect to the Subject
Party’s business, and (b) upon reasonable notice during normal business hours
and under reasonable circumstances in a manner so as not to interfere with the
normal business operations of the Subject Party, provide the Investigating Party
and its representatives (including legal counsel and accountants) with
reasonable access to the premises, management, books, records, Contracts and
documents of or pertaining to the Subject Party as the Investigating Party may
from time to time reasonably request; provided, however, (i) in no event will
the Subject Party be required to furnish the Investigating Party or its
representatives with any documents or information that the Subject Party is
required by Legal Requirement, Order, or Contract to keep confidential, or that
would reasonably be expected to jeopardize the status of such document or
information as privileged, work product or as a trade secret, (ii) any such
access shall not unreasonably interfere with the business or operations of the
Subject Party, and (iii) the Investigating Party shall not contact any customer,
supplier, landlord or other material business relation of the Subject Party
without the prior written approval of the Subject Party. All such information
and access shall be subject to the terms and conditions of the Confidentiality
and Nondisclosure Agreement executed by Buyer with respect to Seller.

 

20 

 

 

[ex10-1_01.jpg]

 

(c) Post-Closing Access to Books and Records. Buyer and Seller acknowledge that
subsequent to Closing each Party may need access to books, records, information
or documents in the control or possession of the other Party for such purposes
as preparing Tax Returns, responding to audits and the prosecution or defense of
third-party claims. After the Closing, to the extent permitted by Legal
Requirements, Buyer and Seller shall cooperate fully, as and to the extent
reasonably requested by each other, in connection with the filing of Tax Returns
related to the Business or the Purchased Assets and any audit, litigation or
other Proceeding with respect to such Taxes. In that regard, Buyer and Seller
shall maintain such Tax information, Tax records, documents and information
relating to the Business and the Purchased Assets for a period of six (6) years
from the Closing Date and, upon reasonable written request, provide to such
other Party such Tax information, Tax records, documents and information as are
in the non-requesting Party’s possession or control and which are reasonably
relevant to any such audit, litigation or other Proceeding or any other proper
business purpose. Notwithstanding the foregoing, (i) no Party shall be obligated
to provide any other Party with access to any books, records documents or other
information (including personnel files) pursuant to this Section 6.2(c) where
such access (A) would violate any Legal Requirement, or (B) could undermine or
otherwise jeopardize attorney-client privilege or result in a conflict of
interest; and (ii) this Section 6.2(c) shall not apply in the event of any
pending or threatened Proceeding among the Parties, the Buyer Indemnified
Parties or the Seller Indemnified Parties (in which case the applicable rules of
discovery shall apply).

 

(d) Accordingly, each Party agrees that until the third anniversary of the
Closing Date, to the extent permitted by Law, each Party will make reasonably
available to the other Party upon reasonable written request and at the expense
of the requesting Party such documents and information as are in the
non-requesting Party’s possession or control relating to the Purchased Assets,
Assumed Liabilities or the Business to the extent the requesting Party needs
such books, records, information or documents for any proper business purpose,
and, with respect to each Party, not adverse to the interests of the
non-requesting Party.

 

SECTION 6.3 Payment of Taxes Resulting from Sale of Assets. Seller shall be
responsible for the preparation and filing of all Tax Returns for the Business
due either before or after the Closing Date that cover periods ending on or
before the Closing Date. Seller shall make all payments required with respect to
any such Tax Returns. Buyer shall be responsible for the preparation and filing
of all Tax Returns for the Business due after the Closing Date that cover
periods ending after the Closing Date. Buyer will make all payments required
with respect to any such Tax Returns; provided, however, that Seller shall
reimburse Buyer concurrently with the filing of such Tax Returns to the extent
any payment Buyer makes relates to the operation of the Business by Seller for
any period ending on or before the Closing Date.

 

SECTION 6.4 Allocation of Consideration. The consideration delivered by Buyer to
Seller under Section 2.1, including the NBEV Shares, and the Assumed Liabilities
that are treated as liabilities for federal income Tax purposes, shall be
allocated in accordance with Section 1060 of the Code and the Treasury
regulations promulgated thereunder (among the Purchased Assets as of the Closing
Date for all purposes (including Tax and financial accounting) as set forth in a
manner to be agreed by the parties prior to Closing). Buyer and Seller shall
cooperate with each other in preparing IRS Form 8594 consistent with such
allocation and shall not otherwise take a position on any Tax Return or in any
proceeding that is inconsistent with such allocation unless required by a final
and non-appealable determination of the IRS or any other applicable Governmental
Authority.

 

21 

 

 

[ex10-1_01.jpg]

 

SECTION 6.5 Post-Closing Matters. After the Closing, Seller will promptly refer
to Buyer all inquiries and promptly after receipt thereof deliver to Buyer all
correspondence, funds, checks and other items and materials relating to the
Business or the Purchased Assets.

 

SECTION 6.6 Efforts to Close.

 

(a) Upon the terms and subject to the conditions and other agreements set forth
in this Agreement, Seller and Buyer shall (a) refrain from taking any actions
that could reasonably be expected to impair, delay or impede the Closing, and
(b) without limiting any other provision of this Agreement, use commercially
reasonable efforts to cause all the conditions to the obligations of the other
party to consummate the transactions contemplated by this Agreement to be met as
soon as reasonably practicable. Notwithstanding the foregoing or anything else
in this Agreement, nothing in this Agreement shall require Seller to agree to or
execute any material changes to any Contracts, offer or grant any accommodation
(financial or otherwise), commence any Proceeding or make any payments to any
third party in order to obtain third party consents to the transactions
contemplated by this Agreement, except in the case where such material change
shall only be effective upon the Closing and where such payments are expressly
contemplated by a Contract between Seller and such third party.

 

(b) Seller hereby covenants and agrees that it will not enter into any public
offering, merger, combination, divestiture, financing, joint venture, sale
and/or acquisition agreement in whatever form, except for agreements in the
ordinary course of business (including, without limitation, joint venture, sale
license or distribution agreements) or enter into any other transaction that
would preclude the consummation of the transactions contemplated by this
Agreement.

 

SECTION 6.7 Disclosure Schedule Updates/Corrections.

 

(a) Prior to the Closing, the Seller may supplement and update the Disclosure
Schedule to reflect any matter or information arising after the date of this
Agreement which, if existing, occurring or known at the date of this Agreement,
would have been required to be set forth or described in the Disclosure
Schedule.

 

(b) Prior to the Closing, if the Seller becomes aware of any matter existing,
occurring or known as of the date of this Agreement that was required to be set
forth or described in the Disclosure Schedule, but that is not so set forth or
described thereon, the Seller may amend the Disclosure Schedule to this
Agreement in any manner which is necessary to correct any existing inaccuracy or
incorrect or incomplete information in such Disclosure Schedule.

 

22 

 

 

[ex10-1_01.jpg]

 

(c) Unless otherwise agreed by Buyer, no such supplement or amendment to the
Disclosure Schedule pursuant to Section 6.7(a) or Section 6.7(b) shall be deemed
to have modified the representations, warranties or covenants of the Seller
herein for purposes of determining whether the conditions set forth in Section
8.1(b) have been satisfied, or shall affect whether a breach of such
representations, warranties or covenants has occurred for purposes of
determining Buyer’s rights to terminate this Agreement under Section 9.1(b)(i).
Notwithstanding the foregoing, from and after the Closing, any supplement to the
Disclosure Schedule pursuant to Section 6.7(a) and any amendment pursuant to
Section 6.7(b) shall be deemed to have modified the Disclosure Schedule and the
representations, warranties and covenants of the Seller contained herein for all
purposes, including any determination of the rights of the Buyer Indemnified
Parties under Article VII.

 

SECTION 6.8 Conduct of Business Prior to Closing. Except as contemplated by this
Agreement or Legal Requirement, or as the other Party may otherwise consent to
in writing (which consent shall not be unreasonably withheld, conditioned or
delayed), or as otherwise set forth in the Disclosure Schedule, from the date
hereof through the Closing, each Party will use its commercially reasonable
efforts to operate its business in all material respects in the ordinary course.

 

SECTION 6.9 No Right to Purchased Assets. From and after the Closing, Sellers
shall not (a) have any right, license or other interest in or to any of the
Purchased Assets, (b) use, access or possess any of the Purchased Assets or
transfer, assign, license or grant any interest in or to any of the Purchased
Assets to any Person or (c) permit or authorize any Person to use, access or
possess any of the Purchased Assets.

 

SECTION 6.10 Transfer Taxes. All transfer, sales, use, stamp, recording,
registration documentary, property, or similar Taxes and fees (including any
penalties and interest) applicable to, imposed upon or arising out of the
transfer of the Purchased Shares or any other transaction contemplated by this
Agreement shall be paid by Buyer.

 

ARTICLE VII.



INDEMNIFICATION

 

SECTION 7.1 Indemnification of Buyer Indemnified Parties. Seller shall
indemnify, defend and hold harmless Buyer and its Affiliates, officers,
directors, shareholders, employees, independent contractors, agents, successors
and assigns (collectively, the “Buyer Indemnified Parties”) from and against any
and all Losses which any of the Buyer Indemnified Parties may suffer or for
which any of the Buyer Indemnified Parties may become liable and which are based
on, the result of, arise out of or are otherwise related to any of the
following:

 

(a) any material inaccuracy or misrepresentation in, or breach of any
representation or warranty of Seller in this Agreement, any of the other
Transaction Documents or any certificate, schedule, list or other instrument to
be furnished by Seller to Buyer pursuant to this Agreement or any of the other
Transaction Documents;

 

(b) any breach or failure of Seller to perform any covenant or agreement
required to be performed by it pursuant to this Agreement or any of the other
Transaction Documents after expiration of a reasonable cure period; and

 

23 

 

 

[ex10-1_01.jpg]

 

(c) any claim, demand, suit, action or legal, administrative or other proceeding
by any person (other than a party) or any federal, state or local department,
agency or other governmental body (a “Third Party Claim”) against any of the
Buyer Indemnified Parties resulting from, arising out of or in any way related
to (i) the operation of the Business prior to the Closing Date, or (ii) the
failure of Seller to perform, pay or discharge any Excluded Liability.

 

SECTION 7.2 Indemnification of Seller Indemnified Parties. Buyer shall
indemnify, defend and hold harmless Seller and its Affiliates, officers,
managers, members, employees, independent contractors, agents, successors and
assigns (collectively, the “Seller Indemnified Parties”) from and against any
and all Losses which any of the Seller Indemnified Parties may suffer or for
which any of the Seller Indemnified Parties may become liable and which are
based on, the result of, arise out of or are otherwise related to any of the
following:

 

(a) any material inaccuracy or misrepresentation in, or breach of any
representation or warranty of Buyer in this Agreement, any of the other
Transaction Documents or any certificate, schedule, list or other instrument to
be furnished by Buyer to Seller pursuant to this Agreement or any of the other
Transaction Documents;

 

(b) any breach or failure of Buyer to perform any covenant or agreement required
to be performed by it pursuant to this Agreement or any of the other Transaction
Documents after expiration of a reasonable cure period; and

 

(c) any Third-Party Claim against any of the Seller Indemnified Parties
resulting from, arising out of or in any way related to (i) the operation of the
Business after the Closing Date, or (ii) the failure of Buyer to perform, pay or
discharge any Assumed Liability.

 

SECTION 7.3 Claims for Indemnification. Whenever any claim shall arise for
indemnification under this Article VII, even if no payment is then due on
account thereof, the party seeking indemnification (the “Indemnified Party”)
shall provide written notice (the “Notice”) to the party against whom
indemnification is sought (the “Indemnifying Party”) of the claim. In the event
of any Third Party Claim, the Indemnified Party shall provide the Notice within
30 days after the Indemnified Party has actual knowledge of its existence and,
when known, the facts constituting the basis for such claim in reasonable
detail, but the failure to so notify the Indemnifying Party shall not relieve
the Indemnifying Party of any liability that it may have to the Indemnified
Party, except to the extent that the Indemnifying Party demonstrates that the
defense of such Third Party Claim is materially prejudiced by the Indemnified
Party’s failure to give such Notice. In the event of any Third-Party Claim, the
Notice shall specify, if known, the amount or an estimate of the amount of the
liability arising therefrom. The Indemnified Party shall not settle or
compromise any Third Party Claim without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld,
conditioned or delayed, unless suit shall have been instituted against the
Indemnified Party and the Indemnifying Party shall not have taken control of
such suit in accordance with Section 7.4 below.

 

24 

 

 

[ex10-1_01.jpg]

 

SECTION 7.4 Defense by the Indemnifying Party. Within seven days after receipt
of the Notice, the Indemnifying Party, at its sole cost and expense, may, upon
written notice to the Indemnified Party, assume the defense of any Third Party
Claim. If the Indemnifying Party timely assumes the defense of any Third Party
Claim, the Indemnifying Party shall select counsel reasonably acceptable to the
Indemnified Party to conduct the defense of such Third Party Claim and, at the
sole cost and expense of the Indemnifying Party, the Indemnifying Party shall
take all steps necessary in the defense or settlement thereof. The Indemnified
Party shall be entitled to participate in (but not control) the defense of any
Third Party Claim, with its own counsel and at its own expense; provided,
however, that if the named parties to any such action (including any impleaded
parties) include both the Indemnifying Party and the Indemnified Party, and the
Indemnified Party has been advised by counsel that there may be one or more
legal defenses available to it that are different from or additional to those
available to the Indemnifying Party, then the Indemnified Party may employ
separate counsel at the expense of the Indemnifying Party. The Indemnifying
Party shall not consent to a settlement of, or the entry of any judgment arising
from, any Third Party Claim without the prior written consent of the Indemnified
Party, which consent shall not be unreasonably withheld, conditioned or delayed.
If the Indemnifying Party fails to assume and continually maintain the defense
of the Third Party Claim within seven days after the Indemnifying Party’s
receipt of the Notice, the Indemnified Party may assume sole control of defense
or settlement of such claim at the sole cost and expense of the Indemnifying
Party.

 

SECTION 7.5 Survival. The representations and warranties set forth in Articles
IV and V of this Agreement shall survive the Closing for a period of one year
after the Closing Date; provided, however that (a) the representations and
warranties set forth in Sections 7.1 and 7.2 shall survive the Closing forever.
Notwithstanding anything to the contrary in this Agreement, if an Indemnified
Party delivers to an Indemnifying Party, before termination or expiration of a
representation or warranty or indemnity obligation, a notice claiming
indemnification under this Article VII then the applicable representation or
warranty or indemnity obligation shall survive until, but only for purposes of,
the resolution of the matter covered by such notice.

 

SECTION 7.6 Minimization of Indemnities. Each party shall use reasonable efforts
to minimize the indemnification obligations of the other parties under this
Article VII by, among other reasonable things and without limiting the
generality of the foregoing, taking such reasonable remedial action as it
believes may minimize such obligation and seeking to the maximum extent possible
reimbursement from insurance carriers under applicable insurance policies
covering any such liability.

 

SECTION 7.7 Sole Remedy. Except with respect to any fraud, willful breach or
criminal acts committed by a Party, and except as set forth in Sections 9.2 and
12.11, the indemnification provided in this Article VII (including all
limitations contained herein) shall be the sole and exclusive remedy for all
matters relating to this Agreement, the transactions contemplated hereby and for
the breach of any representation, warranty, covenant or agreement contained
herein.

 

25 

 

 

[ex10-1_01.jpg]

 

ARTICLE VIII.

CLOSING CONDITIONS

 

SECTION 8.1 Conditions Precedent to the Obligations of Buyer.

 

The obligations of Buyer to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction, on or prior to the Closing Date,
of the following conditions precedent, unless waived in writing by Buyer:

  

(a) Required Deliverables. Buyer shall have received all items required by
Section 3.

 

(b) Representations and Warranties. The representations and warranties by Seller
in this Agreement shall be true and accurate in all material respects on and as
of the Closing Date with the same force and effect as though such
representations and warranties had been made at and as of the Closing Date
(unless such representations and warranties are limited to such other date in
which case such representations and warranties shall be limited to such date).

 

(c) Performance. Seller shall have performed and complied in all material
respects with all agreements and covenants to be performed or complied with by
it pursuant to this Agreement at or prior to the Closing.

 

(d) Proceedings and Orders. No Proceeding shall have been commenced against
Buyer or Seller, which would prevent the Closing. No injunction or restraining
order shall have been issued by any Governmental Authority, and be in effect,
which restrains or prohibits any transaction contemplated hereby. No
Governmental Authority shall have enacted, issued, promulgated, enforced or
entered any Order which is in effect and has the effect of making the
transactions contemplated by this Agreement illegal, otherwise restraining or
prohibiting consummation of such transactions or causing any of the transactions
contemplated hereunder to be rescinded following completion thereof.

 

SECTION 8.2 Conditions Precedent to the Obligations of Seller.

 

The obligations of Seller to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction, on or prior to the Closing Date,
of the following conditions precedent, unless waived in writing by Seller:

 

(a) Required Deliverables. Seller shall have received all items are required by
Section 3.

 

(b) Representations and Warranties. The representations and warranties by Buyer
in this Agreement shall be true and accurate in all material respects on and as
of the Closing Date with the same force and effect as though such
representations and warranties had been made at and as of the Closing Date
(unless such representations and warranties are limited to such other date in
which case such representations and warranties shall be limited to such date).

 

26 

 

 

[ex10-1_01.jpg]

 

(c) Performance. Buyer shall have performed and complied in all material
respects with all agreements and covenants to be performed or complied with by
it pursuant to this Agreement at or prior to the Closing.

 

(d) Listing of NBEV Shares. The NBEV Restricted Shares to be issued at Closing
shall have been authorized for listing on the Nasdaq Capital Market, subject to
official notice of issuance.

 

(e) Proceedings and Orders. No Proceeding shall have been commenced against
Buyer or Seller, which would prevent the Closing. No injunction or restraining
order shall have been issued by any Governmental Authority, and be in effect,
which restrains or prohibits any transaction contemplated hereby. No
Governmental Authority shall have enacted, issued, promulgated, enforced or
entered any Order which is in effect and has the effect of making the
transactions contemplated by this Agreement illegal, otherwise restraining or
prohibiting consummation of such transactions or causing any of the transactions
contemplated hereunder to be rescinded following completion thereof.

 

ARTICLE IX.

TERMINATION

 

SECTION 9.1 Method of Termination. This Agreement may be terminated:

 

(a) by the mutual written consent of Seller and Buyer;

 

(b) by Buyer by written notice to Seller if:

 

(i) there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Seller pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in Section 8.1 and such breach, inaccuracy or failure has not been cured by
Seller within the earlier of the Outside Date and ten (10) days of Seller’s
receipt of written notice of such breach from Buyer; or

 

(ii) any of the conditions set forth in Section 8.1 shall not have been, or if
it becomes apparent that any of such conditions will not be, fulfilled by the
Outside Date, unless such failure shall be due to the failure of Buyer to
perform or comply with any of the covenants, agreements or conditions hereof to
be performed or complied with by it prior to the Closing;

 

(c) by Seller by written notice to Buyer if:

 

(i) there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Buyer pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in Section 8.2 and such breach, inaccuracy or failure has not been cured by
Buyer within the earlier of the Outside Date and ten (10) days of Buyer’s
receipt of written notice of such breach from Seller; or

 

27 

 

 

[ex10-1_01.jpg]

 

(ii) any of the conditions set forth in Section 8.2 shall not have been, or if
it becomes apparent that any of such conditions will not be, fulfilled by the
Outside Date, unless such failure shall be due to the failure of Seller to
perform or comply with any of the covenants, agreements or conditions hereof to
be performed or complied with by it prior to the Closing; or

 

(d) by Buyer or Seller in the event that (i) there shall be any Legal
Requirement that makes consummation of the transactions contemplated by this
Agreement illegal or otherwise prohibited or (ii) any Governmental Authority
shall have issued an Order restraining or enjoining the transactions
contemplated by this Agreement, and such Order shall have become final and
non-appealable.

 

SECTION 9.2 Effect of Termination. If terminated in accordance with Section 9.1
above, this Agreement shall be null and void and have no further force or
effect, except as provided in the remaining provisions of this Section 9.2. In
the event a Party terminates this Agreement as a result of a breach by another
Party, then such non-breaching Party shall be entitled to recover from the
defaulting Party all out-of-pocket expenses incurred by it and any of its
affiliates (including, without limitation, reasonable legal and accounting fees
and expenses) in connection with (a) the preparation, drafting and negotiation
of this Agreement and any other document related to the transactions
contemplated in this Agreement, and (b) the due diligence review by such Party
of the other Party.

 

28 

 

 

[ex10-1_01.jpg]

 

ARTICLE X.

CONFIDENTIALITY

 

Each Party will keep confidential all information and documents obtained from
the other Party pursuant this Agreement (except for any information disclosed to
the public pursuant to a press release authorized by the Parties or for
information required to be provided in a filing with the SEC, in each case
pursuant to Section 6.1); and in the event the Closing does not occur or this
Agreement is terminated for any reason, will promptly return such documents and
all copies of such documents and all notes and other evidence thereof, including
material stored on a computer, and will not use such information for its own
advantage, except to the extent that (i) the information must be disclosed by
Legal Requirement, (ii) the information becomes publicly available by reason
other than disclosure by the party subject to the confidentiality obligation,
(iii) the information is independently developed without use of or reference to
the other party’s confidential information, (iv) the information is obtained
from another source not obligated to keep such information confidential, or (v)
the information is already publicly known or known to the receiving party when
disclosed as demonstrated by written documentation in the possession of such
party at such time.

 

ARTICLE XI.

as-is; where-is sale

 

BUYER HEREBY ACKNOWLEDGES AND AGREES THAT, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN ARTICLE IV OF THIS AGREEMENT, THE SELLER MAKES NO REPRESENTATIONS OR
WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO ANY MATTER RELATING
TO SELLER, ITS BUSINESS, the assumed liabilities OR THE PURCHASED ASSETS.
WITHOUT IN ANY WAY LIMITING THE FOREGOING, SELLER HEREBY DISCLAIMS ANY WARRANTY,
EXPRESS OR IMPLIED, OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE AS
TO ANY PORTION OF THE Purchased ASSETS. BUYER FURTHER ACKNOWLEDGES THAT BUYER
HAS CONDUCTED AN INDEPENDENT INSPECTION AND INVESTIGATION OF SELLER, ITS
BUSINESS, the assumed liabilities AND THE PURCHASED ASSETS. ACCORDINGLY, BUYER
WILL ACCEPT THE assumed liabilities AND THE PURCHASED ASSETS AT THE CLOSING “AS
IS,” “WHERE IS,” AND “WITH ALL FAULTS.”

 

ARTICLE XII.

MISCELLANEOUS

 

SECTION 12.1 Expenses. Except as otherwise expressly provided in this Agreement,
each Party shall pay its own expenses in connection with the negotiation,
preparation and performance of this Agreement and the consummation of the
transactions contemplated hereby, including all fees and expenses of investment
bankers, financial advisors, legal counsel, and independent accountants.

 

29 

 

 

[ex10-1_01.jpg]

 

SECTION 12.2 Notices. All notices, requests, demands, claims, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given (i) at the time of delivery if physically delivered, (ii)
at the time of transmission if transmitted by facsimile transmission or email,
provided that such transmission is confirmed by prompt delivery made pursuant to
subsections (i),(iii) or (iv) of this Section 12.2, (iii) three days after
having been deposited in the United States Mail, as certified or registered mail
(with return receipt requested and with first class postage pre-paid), or (iv)
one business day after having been transmitted to a third party providing
delivery services in the ordinary course of business which guarantees delivery
on the next business day after such transmittal (e.g., via Federal Express), all
of which notices or other communications shall be sent to the recipient at the
following address or such other address as such party may hereafter specify by
like notice to the other parties hereto:

 

(a)           If to Buyer, addressed to:

 

New Age Beverages Corporation

Attn: Brent Willis

1700 68th Avenue

Denver, CO 90503

Phone: (303) 289-8655

E-mail: bwillis@newagebev.us

 

with a copy to (which will not constitute notice):

 

Bart and Associates, LLC

Attn: Ken Bart

8400 East Prentice Avenue

Suite 1500

Greenwood Village, CO 80111

Telephone: (720)-226-7511

E-mail: Kbart@kennethbartesq.com

 

(b)           If to Seller, addressed to:

 

Premiere Micronutrient Corporation

Attn: Randy Looper

 

Phone: (248) 802-8905

E-mail: rlooper@mypmcinside.com

 

with a copy to (which will not constitute notice):

 

DeSantis Law Firm

Attn: Gennaro DeSantis

54 W. 11th Ave.

Denver, Colorado 80204

Telephone: (303) 885-3060

E-mail: gdesantis@masopartners.com

 

30 

 

 

[ex10-1_01.jpg]

 

SECTION 12.3 Disclosure Schedule. The Disclosure Schedule constitutes a part of
this Agreement and is incorporated into this Agreement for all purposes as if
fully set forth herein. Any disclosure made in any Section of the Disclosure
Schedule shall be deemed to be a disclosure made with respect to all of Seller’s
representations, warranties and covenants contained in this Agreement,
regardless of whether or not a specific cross-reference is made thereto to the
extent that the relevance of any such disclosure in any other Section is
reasonably apparent from the text of such disclosure in such Section of the
Disclosure Schedule. The disclosure of any matter in the Disclosure Schedule is
not to be deemed an admission by the Seller, or otherwise imply, that such
matter is material for purposes of this Agreement, gives rise to a material
adverse effect or is outside the ordinary course of business. Matters reflected
in the Disclosure Schedule are not necessarily limited to matters required by
this Agreement to be reflected in the Disclosure Schedule. Such additional
matters are set forth for informational purposes and do not necessarily include
other matters of a similar nature. All references in the Disclosure Schedule to
the enforceability of agreements with third parties, the existence or
non-existence of third-party rights, the absence of breaches or defaults by
third parties, or similar matters or statements, are intended only to allocate
rights and risks among the Parties and are not intended to be admissions against
interests, give rise to any inference or proof of accuracy, be admissible
against any Party by any Person who is not a Party, or give rise to any claim or
benefit to any Person who is not a Party. In addition, the disclosure of any
matter in the Disclosure Schedule is not to be deemed an admission that such
matter actually constitutes noncompliance with, or a violation of any Legal
Requirement, Order, license, permit or Contract or other topic to which such
disclosure is applicable. The headings contained in the Disclosure Schedule are
for convenience of reference only and shall not be deemed to modify or influence
the interpretation of the information contained in the Disclosure Schedule or
this Agreement.

 

SECTION 12.4 Governing law; Arbitration. This Agreement will be governed by and
any dispute arising out of or relating to this Agreement will be resolved in
accordance with the laws of the State of Colorado, without giving effect to
conflict of laws principles. Any dispute arising out of, in connection with, or
relating to this Agreement or the Transaction Documents, including but not
limited to, any claim or controversy regarding the existence, validity,
construction, interpretation, breach, termination or enforceability thereof,
shall be determined by arbitration administered by JAMS pursuant to its
Comprehensive Arbitration Rules and Procedures (“Rules”), modified as follows:
(i) the place of arbitration shall be Denver, Colorado; and (ii) the arbitration
proceeding shall be conducted before a panel of three neutral arbitrators, one
to be appointed by each party, and a third to be selected by the two arbitrators
appointed by the parties and who shall serve as chairperson. If a party fails to
nominate an arbitrator as provided herein, then JAMS shall appoint the
arbitrator in accordance with the Rules. In the event that the two
party-selected arbitrators should fail to agree upon the chairperson within a
period of fourteen (14) days of the appointment of the last party-selected
arbitrator, then, upon application of either party, the chairperson shall be
named by JAMS in accordance with the Rules. The award of the arbitrators shall
be final and binding on the parties, and judgment upon the award rendered by the
arbitrators may be entered and enforced by any competent court. Notwithstanding
the provision in the preceding paragraph with respect to applicable substantive
law, any arbitration conducted pursuant to the terms of this Agreement shall be
governed by the Federal Arbitration Act (9 U.S.C., Secs. 1-16). The parties
shall maintain the confidential nature of the arbitration proceeding (including
the hearing, all submissions, and any award) except as may be necessary in
connection with a judicial application for a preliminary remedy, a judicial
challenge to an award or its enforcement, or unless otherwise required by law or
judicial decision.

 

31 

 

 

[ex10-1_01.jpg]

 

Without prejudice to the validity of the arbitration provisions set forth
herein, the parties to this Agreement may resort to the competent judicial
authority, if and when necessary, for the sole purposes of (i) enforcing
obligations subject to judicial enforcement; (ii) obtaining injunctive relief or
precautionary measures as guarantee for the efficacy of the arbitration
proceedings; and (iii) obtaining mandatory and specific enforcement or specific
performance measures, it being certain that, after achievement of the mandatory
procedure, specific enforcement or specific performance, the arbitral tribunal
to be constituted shall be granted full and exclusive authority to decide over
any and all matters, whether of a procedural nature or on the merits, which have
given rise to the mandatory claim or specific enforcement. The filing of any
measures under the terms set out in this clause shall not imply any waiver of
the arbitration clause set forth herein or of the full jurisdiction of the
arbitral tribunal.

 

SECTION 12.5 Entire Agreement. This Agreement, the Exhibits, the Disclosure
Schedule and the other Transaction Documents together constitute the entire
agreement between the Parties with respect to the subject matter hereof and
thereof and supersede any previous agreements and understandings between the
Parties with respect to such matters.

 

SECTION 12.6 Assignment and Successors. Neither Party may assign any of its
rights or obligations under this Agreement without the prior written consent of
the other Party. This Agreement will apply to, be binding in all respects upon
and inure to the benefit of the successors and permitted assigns of the Parties.

 

SECTION 12.7 No Third-Party Rights This Agreement is being entered into solely
for the benefit of the Parties, the Buyer Indemnified Parties and the Seller
Indemnified Parties, and, except as otherwise set forth in this Agreement, the
Parties do not intend that any other Person shall be a third-party beneficiary
of the covenants by either the Seller or the Buyer contained in this Agreement.

 

SECTION 12.8 Amendments; Waivers. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by each of the Parties hereto
or, in the case of a waiver, by the Party waiving compliance. No waiver by any
Party of any default, misrepresentation or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.

 

32 

 

 

[ex10-1_01.jpg]

 

SECTION 12.9 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original and all of which
together will be deemed to be one and the same instrument, and will become
effective when one or more counterparts have been signed by each of the parties.
Delivery of an executed counterpart of a signature page of this Agreement by
.pdf attachment to a transmission by electronic mail or by facsimile
transmission shall each be effective as delivery of a manually executed original
counterpart hereof.

 

SECTION 12.10 Severability. In the event any provision, or portion thereof, of
this Agreement is held by a court of competent jurisdiction to be unenforceable
in any jurisdiction, then such portion or provision will be deemed to be
severable as to such jurisdiction (but, to the extent permitted by Legal
Requirements, not elsewhere) and will not affect the remainder of this
Agreement, which will continue in full force and effect. If any provision of
this Agreement is held to be so broad as to be unenforceable, such provision
will be interpreted to be only as broad as is necessary for it to be
enforceable.

 

SECTION 12.11 Specific Performance. The Parties hereto agree that, if any of the
provisions of this Agreement or any other document contemplated by this
Agreement were not performed in accordance with their specific terms or were
otherwise breached, irreparable damage would occur, no adequate remedy at law
would exist and damages would be difficult to determine, and, therefore, the
Parties shall be entitled to specific performance of the terms hereof and
thereof, in addition to any other remedy at law or in equity.

 

ARTICLE XIII.



DEFINITIONS

 

Certain Definitions. In this Agreement, the following terms have the meanings
set forth below, which shall be equally applicable to both the singular and
plural forms. Any agreement or document referred to below shall mean such
agreement or document as amended, supplemented and modified from time to time to
the extent permitted by the applicable provisions thereof and by this Agreement.

 

“Affiliate or Affiliated” with respect to any specified Person, means any (a)
Person that owns or holds (beneficially or of record) twenty percent (20%) or
more of the voting or equity interests of such specified Person, (b) Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person and (c)
family members of such specified Person.

 

“Assets” means all properties, assets and rights of every kind, nature and
description whatsoever whether tangible or intangible, real, personal or mixed,
fixed or contingent, choate or inchoate, known or unknown, wherever located.

 

“Business” means the business of developing, manufacturing, selling and
marketing micronutrient products and formulations, as conducted by Seller prior
to the Closing.

 

33 

 

 

[ex10-1_01.jpg]

 

“Business Day” means any day which is not a Saturday, Sunday or a day on which
banks in Colorado are authorized by applicable Legal Requirements or executive
orders to be closed.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Consent” means any approval, consent, ratification, waiver, or other
authorization of, notice to or registration, qualification, designation,
declaration or filing with, any Person including, without limitation, any
customer or Governmental Authority.

 

“Contract” means any agreement, contract, option, license, instrument,
obligation, commitment, arrangement, promise or undertaking, in each such case,
whether written or oral and whether express or implied.

 

“Control” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly, or as trustee or executor, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of stock, as trustee or executor, by
Contract or otherwise.

 

“Disclosure Schedule” means the schedules attached to this Agreement and
entitled Disclosure Schedule.

 

“Employee Plan” means any “employee pension benefit plan” (as defined in Section
3(2) of ERISA), any “employee welfare benefit plan” (as defined in Section 3(1)
of ERISA), and any other plan, program, policy, practice, Contract or other
arrangement providing for compensation, severance, termination pay, deferred
compensation, performance awards, stock or stock-related awards, fringe benefits
or other employee benefits or remuneration of any kind, whether written,
unwritten or otherwise, funded or unfunded, that is or has been maintained,
contributed to, or required to be contributed to, by Seller for the benefit of
any employee or with respect to which Seller has or may have any Liability.

 

“Encumbrance” means any security interest, pledge, lien, mortgage, charge,
encumbrance, claim, condition, easement, covenant, warrant, equitable interest,
option, purchase right, community property interest, right of first refusal, or
other right of third parties or other restriction of any kind including, without
limitation, any restriction on the exercise of any attribute of ownership
(including any restriction on the use, voting, transfer or receipt of income
related to any Asset).

 

“Environmental Law” means any applicable Legal Requirement, Order or Contract
with any Governmental Authority: (a) relating to pollution (or the cleanup
thereof) or the protection of natural resources, endangered or threatened
species, human health or safety, or the environment (including ambient air,
soil, surface water or groundwater, or subsurface strata); or (b) concerning the
presence of, exposure to, or the management, manufacture, use, containment,
storage, recycling, reclamation, reuse, treatment, generation, discharge,
transportation, processing, production, disposal or remediation of any Hazardous
Materials. The term “Environmental Law” includes, without limitation, the
following (including their implementing regulations and any state analogs): the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42
U.S.C. §§ 9601 et seq.; the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976, as amended by the Hazardous and Solid
Waste Amendments of 1984, 42 U.S.C. §§ 6901 et seq.; the Federal Water Pollution
Control Act of 1972, as amended by the Clean Water Act of 1977, 33 U.S.C. §§
1251 et seq.; the Toxic Substances Control Act of 1976, as amended, 15 U.S.C. §§
2601 et seq.; the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. §§ 11001 et seq.; the Clean Air Act of 1966, as amended by the Clean Air
Act Amendments of 1990, 42 U.S.C. §§ 7401 et seq.; and the Occupational Safety
and Health Act of 1970, as amended, 29 U.S.C. §§ 651 et seq.

 

34 

 

 

[ex10-1_01.jpg]

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any entity that would be deemed a “single employer” with
Seller under Section 414(b), (c), (m) or (o) of the Code or Section 4001 of
ERISA.

 

“Exchange Act” means Securities and Exchange Act of 1934, as amended, and all
rules and regulations promulgated thereunder.

 

“GAAP” means generally accepted accounting principles in the United States of
America as applied consistently.

 

“Governmental Authority” means any federal, state, local, municipal, foreign or
other governmental or quasi-governmental authority including, without
limitation, any administrative, executive, judicial, legislative, regulatory or
taxing authority of any nature of any jurisdiction (including, without
limitation, any governmental agency, branch, department, official or entity and
any court or other tribunal).

 

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation and polychlorinated biphenyls.

 

“Indebtedness” means (a) the principal of and premium, if any, and interest in
respect of any indebtedness for money borrowed or any obligations evidenced by
notes or other instruments, (b) capital lease obligations, (c) obligations
issued or assumed as the deferred purchase price of property or services and (d)
obligations in respect of surety bonds, letters of credit or other similar
instruments.

 

“Intellectual Property” means and includes all (a) patents and applications
therefor and all reissues, divisions, re-examinations, renewals, extensions,
provisionals, substitutions, continuations and continuations-in-part thereof,
and equivalent or similar rights anywhere in the world in inventions and
discoveries including, without limitation, invention disclosures, (b) trade
secrets and other proprietary information which derives independent economic
value from not being generally known to the public, (c) logos, marks (including
brand names, product names, logos, and slogans), (d) all works of authorship,
copyrights, copyrights registrations and applications therefor, software,
software code (in any form including source code and executable or object code),
and (e) all uniform resource locators, e-mail and other internet addresses and
domain names and applications and registrations therefor.

 

35 

 

 

[ex10-1_01.jpg]

 

“Intellectual Property Rights” means all worldwide rights in, arising from or
associated with Intellectual Property, whether protected, created, or arising
under the laws of any Governmental Authority.

 

“IRS” means the Internal Revenue Service.

 

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational or other statute, law, Order, constitution, rule,
regulation, ordinance, principle of common law, treaty or other requirement of
any Governmental Authority.

 

“Liability” means all liabilities of any kind whatsoever whether known or
unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued,
liquidated or unliquidated, due or to become due, and whether or not reflected
or required by GAAP to be reflected on a balance sheet including, without
limitation, any direct or indirect Guarantee of any Liability of any other
Person.

 

“Losses” means any claims, Liabilities, obligations, damages, losses, costs,
expenses, penalties, fines and judgments (at equity or at law, including
statutory and common) and damages whenever arising or incurred (including
interest, court costs, reasonable fees of attorneys, accountants and other
experts), but excluding punitive or exemplary damages (except as may be awarded
in connection with a third party claim).

 

“Order” means any award, decision, injunction, judgment, order, decree, ruling,
subpoena or verdict entered, issued, made or rendered by any court,
administrative agency or other Governmental Authority or by any referee,
arbitrator or mediator.

 

“Organizational Documents” means any certificate or articles of incorporation,
formation or organization, by-laws, limited liability company operating
agreement, certificate of limited partnership, business certificate of partners,
partnership agreement, declaration of trust or other similar documents.

 

“Outside Date” means May 31, 2017.

 

“Permitted Encumbrances” means any (a) Encumbrances for Taxes not yet delinquent
and Encumbrances for Taxes that the taxpayer is contesting in good faith through
appropriate proceedings and, in each case, for which adequate reserves have been
established pursuant to GAAP, (b) statutory Encumbrances, including Encumbrances
of landlords, carriers, warehousemen, mechanics, laborers, materialmen,
consignees of inventory, arising in the ordinary course of business by operation
of Law with respect to a Liability that is not yet due or delinquent, (c)
purchase money Encumbrances and Encumbrances securing rental payments under
capital lease obligations, (d) zoning, building codes and other land use
regulations imposed by any Governmental Authority which are not violated by the
current use or occupancy of any leased real property or the operation of the
Business thereon, (e) such rights, if any, of any utility company to construct
and/or maintain lines, pipes, wires, cables, poles, conduits and distribution
boxes and equipment in, over, under, and/or upon any portion of the leased real
property which rights do not or would not materially impair the use or occupancy
of any leased real property in the operation of the Business conducted thereon,
(f) defects or imperfections of title, easements, rights-of-way, covenants,
conditions, restrictions and other similar matters of record, all of which do
not materially impair the use or occupancy of the leased real property or other
assets in the operation of the Business by Seller, (g) Encumbrances resulting
from any actions of the Buyer or any of its Affiliates, (h) other Encumbrances
arising in the ordinary course of business and not incurred in connection with
the borrowing of money, and (i) Encumbrances granted to any lender at the
Closing in connection with any financing by the Buyer of the transactions
contemplated hereby.

 

36 

 

 

[ex10-1_01.jpg]

 

“Person” means any individual, corporation, general or limited partnership,
limited liability company, joint venture, estate, trust, association,
organization, labor union, Governmental Authority or other entity.

 

“Proceeding” means any action, claim, arbitration, mediation, audit, hearing,
investigation, litigation or suit (whether civil, criminal, administrative,
investigative or informal) commenced, brought, conducted or heard by or before,
or otherwise involving, any court or other Governmental Authority or referee,
trustee, arbitrator or mediator.

 

“Sarbanes-Oxley Act” means Sarbanes-Oxley Act of 2002, as amended, and all rules
and regulations promulgated thereunder.

 

“SEC Filings” means all reports and filings made by Buyer under the Securities
Act and the Exchange Act.

 

“Securities Act” means Securities Act of 1933, as amended, and all rules and
regulations promulgated thereunder.

 

“Seller’s IP” means all Intellectual Property Rights owned by Seller as of the
Effective Date.

 

“Seller’s Knowledge” means the actual knowledge of Randy Looper, without any
duty of investigation or inquiry.

 

“Seller’s Licensed IP” means all Intellectual Property Rights licensed to
Seller.

 

“Tangible Personal Property” means all machinery, equipment, tools, furniture,
fixtures, computer hardware, supplies, materials, servers, routers, desktop
computers, laptop computers, fixed and mobile computer storage devices, mobile
phones, personal digital assistants, network equipment, telephone systems,
back-up systems, non-fixed media and all other computer and electronic equipment
of any kind and other items of tangible personal property of every kind owned,
leased or licensed by Seller (wherever located and whether or not carried on the
books of Seller) to the extent used in, related to, or necessary for, the
operation of the Business as conducted immediately prior to the Closing,
together with all express and implied warranties by the manufacturers, sellers,
lessors and licensors of such items or components thereof and all maintenance
records and other documents relating thereto.

 

“Tax” or “Taxes” means any and all taxes, fees, levies, duties, tariffs and
governmental impositions or charges of any kind in the nature of, or similar to,
taxes, payable to any federal, state, provincial, local or foreign taxing
authority including, without limitation (a) income, franchise, profits, gross
receipts, ad valorem, net worth, value added, sales, use, service, real or
personal property, special assessments, capital stock, license, payroll,
withholding, employment, social security, workers’ compensation, unemployment
compensation, utility, severance, production, excise, stamp, occupation,
premiums, windfall profits, transfer and gains taxes and (b) interest,
penalties, additional taxes and additions to taxes imposed with respect thereto.

 

“Tax Returns” means any return, report or information statement with respect to
Taxes (including, but not limited to, statements, schedules and appendices and
other materials attached thereto) filed or required to be filed with the IRS or
any other Governmental Authority including, without limitation, consolidated,
combined and unitary tax returns.

 

“Transaction Documents” means this Agreement, the Bill of Sale, the Assignment
and Assumption Agreement and all other contracts, instruments and certificates
contemplated hereunder to be delivered by any party hereto at or prior to the
Closing.

 

[Remainder of Page Intentionally Left Blank]

 

37 

 

 

[ex10-1_01.jpg]

 

IN WITNESS WHEREOF, the Parties have executed this Asset Purchase Agreement as
of the date first written above.

 

  BUYER:           NEW AGE BEVERAGES CORPORATION                   By:      
Name: Brent Willis     Title: Chief Executive Officer  

  

  SELLER:           PREMIER MICRONUTRIENT CORPORATION             By:      
Name:                        Title:    

 



  PMC HOLDINGS, INC.             By:       Name:              Title:    

 

38 

 

 

[ex10-1_01.jpg]

 

EXHIBIT A

 

Seller’s IP

 

39 

 

 

EXHIBIT B

 

BILL OF SALE

 

May 23, 2017

 

KNOW ALL PERSONS BY THESE PRESENTS, that PMC Holdings, Inc., a Delaware
corporation and Premier Micronutrient Corporation, a Delaware corporation
(collectively, the “Sellers”), have entered into that certain Asset Purchase
Agreement, dated as of May 18, 2017 (the “Purchase Agreement”), by and between
Seller and New Age Beverages Corporation, a Washington corporation (“Buyer”),
providing for, inter alia, Seller’s sale to Buyer of all right, title and
interest in and to the Purchased Assets. Unless otherwise defined herein, all
capitalized terms used herein shall have the meanings ascribed to them in the
Purchase Agreement.

 

1. Transfer of Assets. Subject to the terms and conditions set forth in the
Purchase Agreement, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller hereby sells, conveys,
assigns, transfers and delivers to Buyer, its successors and assigns, forever,
all right, title and interest in and to the Purchased Assets.

 

2. Further Actions. At any time, and from time to time, after the date hereof,
Seller shall execute and deliver or cause to be executed and delivered to Buyer
such other instruments and take such other action, all as Buyer may reasonably
request, in order to carry out the intent and purpose of this Bill of Sale.

 

3. Representations and Warranties; Conflict with Purchase Agreement. This Bill
of Sale is subject to the representations, warranties and covenants set forth in
the Purchase Agreement. In the event of any conflict between the provisions
hereof and the provisions of the Purchase Agreement, the provisions of the
Purchase Agreement shall govern.

 

4. Amendments and Waivers. This Bill of Sale may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by Buyer and Seller or, in
the case of a waiver, by the party waiving compliance.

 

5. Governing Law. THIS BILL OF SALE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF COLORADO, WITHOUT GIVING EFFECT TO
CONFLICT OF LAWS PRINCIPLES.

 

[Signature Page Follows]

 

 i

 

 



IN WITNESS WHEREOF, Sellers have executed this Bill of Sale effective as of the
date first set forth above.

 

PMC HOLDINGS, INC.

 

By:     Name:     Title:    

 

PREMIER MICRONUTRIENT CORPORATION

 

By:     Name:     Title:    

 

 ii

 

 

EXHIBIT C

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made effective as
of the 23rd day of May, 2017, by and between PMC Holdings, Inc., a Delaware
corporation and Premier Micronutrient Corporation, a Delaware corporation
(collectively, the “Seller” or “Assignor”), and New Age Beverages Corporation, a
Washington corporation (the “Assignee” or “Buyer”), pursuant to that certain
Asset Purchase Agreement, dated as of May 18, 2017, by and between Buyer and
Seller (the “Purchase Agreement”). All capitalized terms not defined herein
shall have the meanings assigned to them in the Purchase Agreement.

 

1. Assignment. Subject to the terms and conditions of the Purchase Agreement,
Assignor does hereby assign, grant, transfer and set over unto the Assignee all
of Assignor’s rights, benefits, privileges, causes of action and remedies under
all of the Assumed Contracts, as well as all of the Purchased Assets, together
with such other rights, causes of action and remedies as may arise by operation
of law, in law or equity, in connection with any of such Assigned Contracts and
Purchased Assets.

 

2. Assumption of Liabilities. Subject to the matters set forth herein and in
accordance with, and subject to, the provisions of the Purchase Agreement, Buyer
hereby accepts the transfer of the Assumed Contracts and assumes the Assumed
Liabilities and all of Seller’s duties and obligations thereunder and Buyer
agrees to pay, perform and discharge, as and when due, all of the obligations of
Seller under the Assumed Liabilities.

 

3. Excluded Liabilities. Seller shall retain, and shall be responsible for
paying, honoring and discharging, as and when due, all Excluded Liabilities.
Nothing set forth herein shall be construed to result in the assumption by Buyer
of any Excluded Liabilities.

 

4. Further Actions. At any time, and from time to time, after the date hereof:
(a) Seller shall execute and deliver or cause to be executed and delivered to
Buyer such other instruments and take such other action, all as Buyer may
reasonably request, in order to carry out the intent and purpose of this
Agreement; and (b) Buyer shall execute and deliver or cause to be executed and
delivered to Seller such other instruments and take such other action, all as
Seller may reasonably request, in order to carry out the intent and purpose of
this Agreement.

 

5. Representations and Warranties; Conflict with Purchase Agreement. This
Agreement is subject to the representations, warranties and covenants set forth
in the Purchase Agreement. In the event of any conflict between the provisions
hereof and the provisions of the Purchase Agreement, the provisions of the
Purchase Agreement shall govern.

 

6. Amendments and Waivers. This Agreement may be amended, modified, superseded,
cancelled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the parties hereto or, in the
case of a waiver, by the party waiving compliance.

 

7. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF COLORADO, WITHOUT GIVING EFFECT TO
CONFLICT OF LAWS PRINCIPLES.

 

8. Counterparts; Facsimile. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument. Original signatures
hereto may be delivered by facsimile or electronic transmission which shall be
sufficient to bind the parties.

 

[remainder of page intentionally left blank; signatures to follow]

 

3 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

BUYER:

 

NEW AGE BEVERAGES CORPORATION

 

By:     Name: Brent Willis   Title: Chief Executive Officer  

 

SELLER:

 

PMC HOLDINGS, INC.

 

By:     Name:     Title:    

 

PREMIER MICRONUTRIENT CORPORATION

 

By:     Name:     Title:    

 

 iv

 

 



EXHIBIT D

 

FORM OF SELLER NONCOMPETITION AGREEMENT

 

THIS NONCOMPETITION AGREEMENT (the “Agreement”) is made and entered into as of
May 23, 2017, by ____________________ (the “Covenantor”) in favor of New Age
Beverages Corporation, a Washington corporation (“Buyer”).

 

RECITALS:

 

A. The Covenantor is an affiliate of PMC Holdings, Inc. and/or Premier
Micronutrient Corporation (collectively, the “Sellers”), and Sellers and Buyer
are parties to an Asset Purchase Agreement dated May 18, 2017 herewith (the
“Purchase Agreement”), pursuant to which Buyer purchased certain assets from
Sellers (the “Acquisition”). All capitalized terms used but not defined herein,
shall have the same meaning ascribed to them in the Purchase Agreement.

 

B. The Covenantor has agreed to execute and deliver this Agreement in connection
with the Acquisition.

 

NOW, THEREFORE, the Covenantor agrees as follows:

 

1. Covenantor covenants, warrants and agrees, for the benefit of buyer, that
without first obtaining buyer’s consent, Covenantor shall not, from the date of
this agreement until the  third anniversary of the date of this agreement (the
“covenant period”) compete with buyer  in the restricted business anywhere
within the united states. As used in this agreement,  “restricted business”
means the business of micronutrient based ready to drink products as  conducted
by Covenantor prior to the closing.

 

Notwithstanding anything to the contrary herein, nothing in this agreement shall
restrict Covenantor or his affiliates from (i) investing in buyer or investing
in any other publicly-held corporation engaged in the restricted business, if
Covenantor’s aggregate investment does not exceed 5% in value of the issued and
outstanding capital stock of such corporation.

 

2. The Covenantor covenants, warrants and agrees, for the benefit of the buyer,
that without first obtaining buyer’s consent, the Covenantor shall not during
the covenant period, disclose any confidential information to any third party.
As used in this agreement, the term “confidential information” means any and all
confidential or proprietary information directly related to the buyer, seller,
seller’s business as conducted prior to the closing, the purchased assets or the
assumed liabilities. Notwithstanding the foregoing, any information that: (a)
prior to the date of this agreement was generally publicly available, or (b)
after the date of this agreement, (i) becomes publicly available without fault
of or action on the part of Covenantor, or (ii) is acquired by the Covenantor
from a third party, free of any restrictions as to its disclosure, or (iii) is
independently developed by Covenantor without use of any confidential
information, shall not be deemed to be confidential information. Notwithstanding
anything herein to the contrary, the Covenantor may make disclosures required by
any legal requirement.

 

 

 

 



3. The parties acknowledge that the remedy at law for a breach or threatened
breach of any of the covenants set forth in this agreement may be inadequate.
The parties covenant and agree that in the event of a breach of any of the
covenants set forth in this agreement, in addition to any and all legal and
equitable remedies immediately available, buyer may seek to have such covenants
enforced by a temporary and/or permanent injunction in an action in equity.    
4. This agreement and the rights and obligations hereunder shall not be
assignable or transferable by any party without the prior written consent of the
other party. This agreement shall be binding on and shall inure to the benefit
of Covenantor and buyer and their respective successors and permitted assigns.  
  5. This agreement shall be construed and enforced in accordance with the laws
of the state of Colorado without regard to the conflicts of law principles
thereof. Any dispute arising out of or relating in any way to this agreement
shall be addressed and adjudicated in and any judgment shall be enforced by and
in the state courts located in the state of Colorado or the federal court
located in the state of Colorado (collectively “the courts”). Each party hereto
irrevocably and unconditionally (a) consents to the sole and exclusive
jurisdiction and venue of the courts with respect to any action, suit or
proceeding arising out of or relating in any way to this agreement; (b) waives
any defense of lack of personal jurisdiction in connection with any action, suit
or proceeding arising out of or relating in any way to this agreement that is
filed or pending in the courts; (c) waives any objection to and will not
challenge the venue of any action, suit or proceeding arising out of or relating
in any way to this agreement or the transactions contemplated hereby in the
courts; (d) agrees that each of the courts is a convenient and proper forum for
any action, suit or proceeding arising out of or relating in any way to this
agreement; and (e) waives any right to and will not seek to transfer (by filing
a motion to transfer, a motion to dismiss or any other motion) any action, suit
or proceeding in the courts to any other forum or court for any reason.     6.
This agreement may be executed in counterparts, each of which shall be deemed an
original and all of which together shall constitute one instrument. Facsimile or
photostatic copies of signatures to this agreement shall be deemed to be
originals and may be relied on to the same extent as the originals.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Noncompetition Agreement as
of the date first written above.

 

  COVENANTOR:                             BUYER:         New Age Beverages
Corporation, a Washington corporation         By:     Name:                    
Its:  

 

 

 

 



EXHIBIT E

 

SELLER’S BALANCE SHEET

 

 

 

 

 